                                    NTCAPR, CLAIMS, CredComm, CONVERTED, DebtEd, APPEAL




                                  United States Bankruptcy Court
                               Northern District of Iowa (Mason City)
                                 Bankruptcy Petition #: 19−00507
                                                                           Date filed:   04/25/2019
Assigned to: Thad J. Collins                                        Date converted:      12/09/2019
Chapter 7                                                              341 meeting:      01/27/2020
Previous chapter 11                                       Deadline for filing claims:    04/08/2020
Original chapter 11
Voluntary
Asset


Debtor                                            represented by J D Haas
McQuillen Place Company, LLC                                     J D Haas & Associates, PLLC
1110 North Grand Ave., Suite 300                                 1120 E. 80th St.
Charles City, IA 50616                                           Suite 200
FLOYD−IA                                                         Bloomington, MN 55420
847−456−1911                                                     952−345−1025
Tax ID / EIN: 46−3987825                                         Fax : 952−854−1665
aka Classic Cleaners                                             Email: jdhaas@jdhaas.com
aka Classic Cleaners of Charles City
                                                                Donald H. Molstad
                                                                701 Pierce St., Ste. 305
                                                                Sioux City, IA 51101
                                                                712−255−8036
                                                                Email: judylaw308@yahoo.com

                                                                Charles McQuillen Thomson
                                                                Law Office of Charles M. Thomson
                                                                1110 North Grand Ave., Suite 300
                                                                Charles City, IA 50616
                                                                847−456−1911
                                                                Fax : 847−495−3488
                                                                Email: cthomson@doall.com

Trustee                                           represented by Telpner Peterson Law Firm, LLP
Charles L. Smith                                                 25 Main Place, Suite 200
25 Main Place, Ste 200                                           Council Bluffs, IA 51503
P.O. Box 248                                                     712−325−9000
Council Bluffs, IA 51502−0248
712−325−9000

U.S. Trustee                                      represented by L Ashley Zubal
United States Trustee                                            U.S. Trustee
United States Federal Courthouse                                 Federal Building
111 7th Avenue SE, Box 17                                        210 Walnut Street, Rm 793
Cedar Rapids, IA 52401−2101                                      Des Moines, IA 50309−2108
319−364−2211                                                     515−323−2269
                                                                 Email: Ashley.zubal@usdoj.gov

Cred. Comm. Chair
Allen O. Pederson
412 Sample Street
Nashua, IA 50658
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 1 of 175
                                                                                                      1
641−435−4505

 Filing Date    #                                       Docket Text

                    125   Trustee's Notice and Report of Sale − Objections Due: 10 days after the
                          filing of this report. Filed by Charles L. Smith. Objections due by
 01/17/2020               1/27/2020. (Smith, Charles) (Entered: 01/17/2020)

                    127   Order Approving Report of Sale Signed on 1/29/2020. (tsta) (Entered:
 01/29/2020               01/29/2020)

                    129   Hearing Set (related document(s)120 Motion to Amend) Hearing
                          scheduled for 2/14/2020 at 01:30 PM by Telephonic Hearing. (dcri)
 02/11/2020               (Entered: 02/11/2020)

                    131   Notice of Appearance and Request for Notice by Eric W. Lam Filed by
                          Creditor First Security Bank & Trust Company. (Lam, Eric) (Entered:
 03/20/2020               03/20/2020)

                    132   Notice of Appearance and Request for Notice by Eric J. Langston Filed
                          by Creditor First Security Bank & Trust Company. (Langston, Eric)
 03/20/2020               (Entered: 03/20/2020)

                    133   Motion to Shorten Time to Bar Date Notice re Motion to Sell Filed by
 03/23/2020               Charles L. Smith (Smith, Charles) (Entered: 03/23/2020)

                    134   Motion For Sale of Property Under Section 363 (b) − Real Estate and
                          personal property free and clear of liens. Filed by Charles L. Smith
 03/23/2020               (Smith, Charles) (Entered: 03/23/2020)

                    135   Objection to Motion to Extend/Shorten Time Filed by Charles Thomson
                          (related document(s)133 Motion to Extend/Shorten Time). (Thomson,
 03/24/2020               Charles) (Entered: 03/24/2020)

                    136   Support Document re: Sell/Sale of Property Proposed Order Filed by
                          Trustee Charles L. Smith (related document(s)134 Sell/Sale of Property).
 03/24/2020               (Smith, Charles) (Entered: 03/24/2020)

                    137   Hearing Set (related document(s)133 Motion to Extend/Shorten Time)
                          Hearing scheduled for 3/25/2020 at 03:00 PM by Telephonic Hearing.
 03/24/2020               (dcri) (Entered: 03/24/2020)

                    138   Brief Memorandum re Trustee's Motion to Shorten Objection Period
                          Filed by Creditor First Security Bank & Trust Company (related
                          document(s)133 Motion to Extend/Shorten Time). (Lam, Eric) (Entered:
 03/25/2020               03/25/2020)

                    139   Order Granting Motion to Shorten Time To File Objections to Motion to
                          Sell (Related Doc # 133) Date Shortened to: 10 Days. Dated and Entered
 03/26/2020               on 3/26/2020. (tsta) (Entered: 03/26/2020)

                    140   Order Set Hearing Signed on 3/26/2020. (related document(s)134
                          Sell/Sale of Property) Hearing scheduled for 4/8/2020 at 10:00 AM at
 03/26/2020               Telephonic Hearing. (tsta) (Entered: 03/26/2020)

 03/26/2020         142   Certificate of Service re: Order on Motion to Extend Time Filed by
                          Trustee Charles L. Smith (related document(s)139 Order on Motion to

 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 2 of 175
                                                                                                     2
                        Extend Time). (Smith, Charles) (Entered: 03/26/2020)

                  143   Affidavit re: Sell/Sale of Property Filed by Trustee Charles L. Smith
                        (related document(s)134 Sell/Sale of Property). (Smith, Charles)
03/27/2020              (Entered: 03/27/2020)

                  146   Exhibit List for April 8, 2020 Hearing Filed by Creditor First Security
                        Bank & Trust Company (related document(s)134 Sell/Sale of Property).
04/06/2020              (Lam, Eric) (Entered: 04/06/2020)




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 3 of 175
                                                                                                  3
 Case 19-00507       Doc 125      Filed 01/17/20 Entered 01/17/20 13:31:59            Desc Main
                                   Document     Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

IN RE                                           )   CHAPTER 7
                                                )   CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,                   )
                                                )   REPORT OF SALE OF PROPERTY
        Debtor.                                 )   UNDER $3,000

        The undersigned trustee of the estate of the Debtor(s) named above, upon the
expiration of ten (10) days after the filing of this Report with the Clerk of Court, or
as soon thereafter as the transaction may be completed, and subject to objection under
Local Bankruptcy Rule 6004-1(b), will sell the following property of the estate:

        To the following purchaser: Charles Thomson, 1110 North Grand Ave., Suite 300,
        Charles City, IA 50616.

        For the following considerations: Two Thousand dollars ($2,000.00) due within 15
days of the approval of this sale. If the purchase price is not timely received, the Trustee has
the right to cancel and/or rescind this sale, at his sole option, upon written notice mailed to
the purchaser, or to seek collection from the purchaser of the purchase price. Until the
purchase price is paid in full, the property sought to be sold shall remain property of the
estate.

        Pursuant to Local Bankruptcy Rule 6004-1(b), parties upon whom a copy of this
report is served have ten (10) days after the filing of this report with the Clerk of
Court to object to the Trustee's proposed action. If no timely objections are filed, the
proposed action will be deemed approved without further Court Order.

         I certify that on this date as copy of this Report was served either electronically or by
United States mail on the United States Trustee, Debtor(s), Debtor(s) counsel and all
creditors or other parties-in-interest who have filed a request for notice pursuant to Local
Bankruptcy Rule 2002-1(b) as required by Local Bankruptcy Rule 6004-1(f) per the service
list below.

DATED: January 17, 2020
                                             Respectfully submitted,


                                             /s/ Charles L. Smith
                                             Charles L. Smith, Trustee AT0007415
                                             Telpner Peterson Law Firm, LLP
                                             25 Main Place, Suite 200
                                             Council Bluffs, IA 51503
                                             Telephone: (712) 325-9000
                                             Facsimile: (712) 328-1946
                                             E-mail: csmith@telpnerlaw.com




   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 4 of 175
                                                                                                     4
 Case 19-00507      Doc 125    Filed 01/17/20 Entered 01/17/20 13:31:59        Desc Main
                                Document     Page 2 of 2


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies under penalty of perjury, that a copy of this
document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing and by first class mail on the 17th
day of January, 2020 to the following non CM/ECF participants:

       Charles Thomson
       1110 North Grand Ave., Suite 300
       Charles City, IA 50616



                                          /s/ Cathy Templeton




                                             2




   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 5 of 175
                                                                                               5
 Case 19-00507      Doc 127   Filed 01/29/20 Entered 01/29/20 10:52:06   Desc Main
                               Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA

IN RE                                    )   CHAPTER 7
                                         )   CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,            )
                                         )   ORDER GRANTING REPORT OF SALE
         Debtors.                        )
                                         )
                                         )


      NOW this matter comes before the Court on the Motion of the Trustee to grant
Report of Sale. The Court having examined the Motion and being otherwise fully
advised, FINDS that said Report of Sale should be granted

        DATED AND ENTERED


    January 29, 2020

                                       _____________________________________
                                       UNITED STATES BANKRUPTCY JUDGE

This order was prepared by:
Charles L. Smith, Trustee




   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 6 of 175
                                                                                     6
     Case 19-00507         Doc 129   Filed 02/11/20 Entered 02/11/20 16:13:07          Desc Hearing
                                           Notice Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA
                                                            CHAPTER 7
In Re:                                                      Bankruptcy No.

McQuillen Place Company, LLC                                19−00507

Debtor(s)



                NOTICE SETTING TELEPHONIC HEARING
ON MOTION FOR EQUITY SECURITY HOLDERS TO AMEND JUDGMENT (DOC. 120)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)
Charles L. Smith, Trustee
United States Trustee
JD Haas, Attorney for Debtor
Donald Molstad, Attorney for Debtor
Larry Eide, Attorney for First Security Bank & Trust Company
Monica Clark and Bradley Sloter, Attorneys for City of Charles City, Iowa
Brandon Gray, Attorney for Iowa Economic Development Authority
Joseph Schmall and Laura Hyer, Attorneys for Cedar Rapids Bank & Trust Company




NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                       February 14, 2020 at 01:30 PM



**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE TELEPHONE HEARING**
1. Call the toll free number: 1−888−684−8852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 0507
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:



Date: February 11, 2020                               Deputy Clerk
                                                      United States Bankruptcy Court
                                                      Northern District of Iowa
                                                      111 Seventh Avenue SE Box 15
                                                      Cedar Rapids, IA 52401−2101
            Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 7 of 175
                                                                                                      7
 Case 19-00507        Doc 131      Filed 03/20/20 Entered 03/20/20 13:17:02               Desc Main
                                    Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                             Chapter 7 Bankruptcy
                                                                    Case No. 19-00507
MCQUILLEN PLACE COMPANY, LLC,
                                                        NOTICE OF APPEARANCE AND
                Debtor.                                REQUEST FOR SERVICE OF PAPERS


        Pursuant to F.R.B.P. 9010(b), please take notice that Eric W. Lam of Simmons
Perrine Moyer Bergman PLC is appearing for the following party in the above-captioned
bankruptcy case: First Security Bank & Trust Company.
        This party is a creditor of the Debtor and is a party in interest in this case. Pursuant
to F.R.B.P. 2002 and 9007, the undersigned, on behalf of First Security Bank & Trust
Company, hereby requests that all notices given or required to be given in this case and all
papers served or required to be served, including Notices of Abandonment, in this case be
given to and served upon the undersigned at the office address and telephone number set
forth below.
        Please take further notice that the foregoing request includes the notices and papers
referred to in the rules specified above and also includes, without limitation, notices of any
orders, applications, complaints, demands, hearings, motions, petitions, pleadings, or
requests, any other documents brought before this Court in this case, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,
telephone, telegraph, telex, facsimile, or otherwise.
        This Notice of Appearance and Request for Notices shall not be deemed to be and is
not a waiver of the rights of First Security Bank & Trust Company, and is not to be construed
as a waiver of any right (i) to have final orders in non-core matters entered only after de novo
review by the district court; (ii) to have trial by jury in any proceeding; (iii) to have the district
court withdraw the reference; or (iv) any other right, claim, action, setoff, or recoupment to
which First Security Bank & Trust Company may be entitled, all of which right, claim,
action, setoff, or recoupment are reserved.




    Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 8 of 175
                                                                                                         8
 Case 19-00507             Doc 131        Filed 03/20/20 Entered 03/20/20 13:17:02        Desc Main
                                           Document     Page 2 of 2




                                                                /s/ Eric W. Lam
                                                         Eric W. Lam, AT0004416
                                                         SIMMONS PERRINE MOYER BERGMAN PLC
                                                         115 Third Street SE, Suite 1200
                                                         Cedar Rapids, IA 52401
                                                         Tel: 319-366-7641; Fax: 319-366-1917
                                                         elam@simmonsperrine.com
                                                         ATTORNEY FOR FIRST SECURITY BANK &
                                                         TRUST COMPANY

                                               Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 20th day of March
2020, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through
the CM/ECF system to the parties of this case.

                                                                   /s/ Kelly Carmichael

Larry S. Eide
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas
Laura Hyer
Donald H. Molstad
Judith O’Donohoe
Joseph E. Schmall
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal
Dan Childers (via e-mail)


First Security – McQuillen/Pldgs/Drafts/Appearance by EWL.032020.1314.ewl




                                   -2-
    Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 9 of 175
                                                                                                      9
 Case 19-00507        Doc 132      Filed 03/20/20 Entered 03/20/20 13:20:49               Desc Main
                                    Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                             Chapter 7 Bankruptcy
                                                                     Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,
                                                         NOTICE OF APPEARANCE AND
                 Debtor.                                REQUEST FOR SERVICE OF PAPERS


        Pursuant to F.R.B.P. 9010(b), please take notice that Eric J. Langston of Simmons
Perrine Moyer Bergman PLC is appearing for the following party in the above-captioned
bankruptcy case: First Security Bank & Trust Company.
        This party is a creditor of the Debtor and is a party in interest in this case. Pursuant
to F.R.B.P. 2002 and 9007, the undersigned, on behalf of First Security Bank & Trust
Company, hereby requests that all notices given or required to be given in this case and all
papers served or required to be served, including Notices of Abandonment, in this case be
given to and served upon the undersigned at the office address and telephone number set
forth below.
        Please take further notice that the foregoing request includes the notices and papers
referred to in the rules specified above and also includes, without limitation, notices of any
orders, applications, complaints, demands, hearings, motions, petitions, pleadings, or
requests, any other documents brought before this Court in this case, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,
telephone, telegraph, telex, facsimile, or otherwise.
        This Notice of Appearance and Request for Notices shall not be deemed to be and is
not a waiver of the rights of First Security Bank & Trust Company, and is not to be construed
as a waiver of any right (i) to have final orders in non-core matters entered only after de novo
review by the district court; (ii) to have trial by jury in any proceeding; (iii) to have the district
court withdraw the reference; or (iv) any other right, claim, action, setoff, or recoupment to
which First Security Bank & Trust Company may be entitled, all of which right, claim,
action, setoff, or recoupment are reserved.




   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 10 of 175
                                                                                                         10
 Case 19-00507              Doc 132         Filed 03/20/20 Entered 03/20/20 13:20:49        Desc Main
                                             Document     Page 2 of 2



                                                           /s/ Eric J. Langston
                                                           Eric J. Langston, AT0014001
                                                           SIMMONS PERRINE MOYER BERGMAN PLC
                                                           115 Third Street SE, Suite 1200
                                                           Cedar Rapids, IA 52401
                                                           Tel: 319-366-7641; Fax: 319-366-1917
                                                           elangston@spmblaw.com
                                                           ATTORNEY FOR FIRST SECURITY BANK &
                                                           TRUST COMPANY



                                                 Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 20th day of March
2020, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through the
CM/ECF system to the parties of this case.

                                                                     /s/ Kelly Carmichael

Larry S. Eide
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas
Laura Hyer
Donald H. Molstad
Judith O’Donohoe
Joseph E. Schmall
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal
Dan Childers (via e-mail)


First Security – McQuillen/Pldgs/Drafts/Appearance by EJL.032020.1311.ejl




                                   -2-
    Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 11 of 175
                                                                                                        11
 Case 19-00507     Doc 133      Filed 03/23/20 Entered 03/23/20 16:28:51       Desc Main
                                 Document     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA

 IN RE:                                               CHAPTER 7
                                                      CASE NO. 19-00507
 McQUILLEN PLACE COMPANY, LLC,
                                                      MOTION TO SHORTEN TIME TO
                      Debtor.                         FILE OBJECTIONS TO MOTION
                                                      TO SELL AND FOR OTHER
                                                      RELIEF (11 U.S.C. §§363(b) and
                                                      (f)), TO PRESCRIBE NOTICE,
                                                      AND TO SET HEARING ON
                                                      OBJECTIONS
                                       ___________

       COMES NOW Chapter 7 Trustee Charles L. Smith and moves for an Order from

this Court granting this Motion, and in support thereof respectively states:

       1.     On April 25, 2019, McQuillen Place Company, LLC (“Debtor”) filed a voluntary

Chapter 11 Petition with this Court.

       2.     On December 9, 2019, this Court entered an Order converting the Chapter

11 case to one under Chapter 7.

       3.     Charles L. Smith (“Trustee”) has been appointed to administer this Chapter

7 case.

       4.     In the course of his administration, the Trustee has been in communication

with various creditors and stakeholders.

       5.     Among the assets being administered by the Trustee is a certain real estate

(the “Real Estate”) upon which lies a partially-completed building that is owned by the

Debtor, as well as certain items of personal property (the “Personal Property”) located

therein or associated therewith.

       6.     The Trustee has issued an invitation to various interested parties to bid on

the on the Real Estate and the Personal Property.



   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 12 of 175
                                                                                             12
 Case 19-00507     Doc 133     Filed 03/23/20 Entered 03/23/20 16:28:51         Desc Main
                                Document     Page 2 of 3



       7.     The Trustee received two bids for the Real Estate and the Personal Property.

       8.     The Trustee has concluded that one offer is the highest and best offer. As

a result, the Trustee has executed a Purchase Agreement and the Trustee intends to file

a Motion to Sell and For Other Relief (11 U.S.C. §§ 363(b) and (f)) seeking approval of the

Purchase Agreement and the sale of the Real Estate and the Personal Property free and

clear of liens and encumbrances.

       9.     The real estate taxes against the Real Estate are delinquent and they accrue

at the rate of approximately $18,000 per month so that time is of the essence.

       10.    The Trustee and the proposed purchaser desire to expedite the approval of

the sale of the Real Estate and Personal Property.

       11.    The Trustee desires and requests an Order of this Court shortening the time

to object to said Motion in order to obtain approval of the sale of the Real Estate and the

Personal Property as promptly as possible.

       12.    The Trustee is prepared to promptly mail notice of said Motion to all creditors

and parties in interest as shown on the matrix of creditors.

       WHEREFORE, the Trustee Charles L. Smith prays the Court for an Order

shortening the time to file objections to Trustee’s Motion to Sell and For Other Relief (11

U.S.C. §§ 363(b) and (f)), and prescribing notice thereof. The Trustee further prays for

such other and further relief as the Court deems just and equitable in the premises.




                                            -2-



  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 13 of 175
                                                                                                13
 Case 19-00507     Doc 133    Filed 03/23/20 Entered 03/23/20 16:28:51      Desc Main
                               Document     Page 3 of 3



                                    /s/ Charles L. Smith
                                  Charles L. Smith, Chapter 7 Trustee
                                  25 Main Place, Suite 200
                                  Council Bluffs, IA 51503
                                  Telephone: (712) 325-9000
                                  Email: csmith@telpnerlaw.com

                             CERTIFICATE OF SERVICE

        The undersigned certifies under penalties of perjury, that on March 23, 2020, the
foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                 /s/ Charles L. Smith
                                                Charles L. Smith, Trustee




                                          -3-



  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 14 of 175
                                                                                            14
 Case 19-00507       Doc 134    Filed 03/23/20 Entered 03/23/20 17:16:10         Desc Main
                                Document      Page 1 of 29




                       UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In re:                                     )       Chapter 7
McQuillen Place Company, LLC,              )       Case No. 19-507
         Debtor.                           )


              TRUSTEE’S MOTION TO SELL AND FOR OTHER RELIEF
                          (11 U.S.C. §§363(b) and (f))

         COMES NOW Chapter 7 Trustee Charles L. Smith and moves for an Order from

this Court granting this Motion, and in support thereof respectively states:

         1.    On April 25, 2019, McQuillen Place Company, LLC. (“Debtor” or “MPC”)

filed a voluntary Chapter 11 Petition with this Court.

         2.    On Dec. 9, 2019, this Court entered an Order converting the Chapter 11 case

filed by the Debtor to one under Chapter 7.

         3.    The Office of the United States Trustee subsequently appointed Charles L.

Smith (“Trustee”) to administer this Chapter 7 case.

         4.    In the course of his administration, the Trustee has been in communication

with various creditors and stakeholders.

         5.    Among the assets being administered by the Trustee is certain real estate (the

“Real Estate”) upon which lies a partially-completed building (the “Building”) that is owned

by the Debtor, as well as certain items of personal property located therein or associated

therewith (the “Personal Property”).

         6.    With respect to the Real Estate and Building, the Trustee is credibly informed

First Security Bank & Trust Company (“Bank” or “Purchaser”) asserts a validly perfected


                                               1

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 15 of 175
                                                                                                15
 Case 19-00507         Doc 134    Filed 03/23/20 Entered 03/23/20 17:16:10         Desc Main
                                  Document      Page 2 of 29



mortgage against the Real Estate and Building (the “Mortgage”). The Trustee further

reasonably believes no one claims a superior interest in the Real Estate and Building, other

than the Bank’s assertion of a mortgage lien and whatever, if any, mechanic or similar

statutory liens, that may include liens on account of real estate tax, are asserted by other

parties in interest. The Trustee is further cognizant that based on the Mortgage the Bank has

commenced a Foreclosure Petition in State Court, and certain counterclaims have been

pled. The Foreclosure Petition was and still is pending in State Court, and no Decree has

been enrolled.

       7.        With respect to the Personal Property, even if some or all of the Personal

Property became fixtures (which would then be subject to the Bank’s mortgage), no one has

filed any U.C.C. financing statement. As such, the Personal Property is likely free and clear

of perfected consensual liens.

       8.        However, the Trustee is also cognizant that Cornice & Rose International,

LLC (which, inter alia, served as the Debtor’s architect (“C & R”)) (and perhaps other

entities that are owned or partially owned by the Debtor’s principal, e.g. Hildreth & Co.,

LC) asserts some interest or claim or right against some of all of the personal property in

question. For example, C & R may claim it actually “owns” some or all of the personal

property located in and scattered in various areas of the Debtor’s building, and C & R may

also claim it is the licensor of certain drawings that might have been used by the Debtor or

others in the process of erecting the Building. In any event, at a minimum bearing in mind

the Debtor is at least in possession of some of the Personal Property (e.g. the items that are

located on the Debtor’s premises), and the Debtor is or was at least a licensee of some of the

drawings, pursuant to 11 U.S.C. §541 the Debtor and therefore this estate had and have


                                                2

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 16 of 175
                                                                                                 16
 Case 19-00507       Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10            Desc Main
                                 Document      Page 3 of 29



either a legal or equitable (or both) interest in all of the Personal Property, albeit admittedly

and possibly subject to whatever, if any, claim, right, title, or interest that may eventually be

validly proven by C & R or other entities claiming a claim, right, title, or interest thereto.

       9.      The Trustee has issued an invitation to various interested parties to bid on the

Real Estate and the Personal Property. Two bids were received by the March 9, 2020

deadline imposed by the Trustee. In examining the two bids, the Trustee has concluded the

bid submitted by the Bank is the highest and best offer. As a result, the Trustee has executed

a Purchase Agreement, a copy of which is attached hereto as Exhibit 101 and is by this

reference incorporated herein as if set forth verbatim.

       10.     Briefly and generally, the Purchase Agreement provides for the Trustee to sell

the Real Estate and Building, as well as the Personal Property, for a total cash gross cash

price of $1,100,000. Any and all lien, claim, title, interest, and right asserted by the Bank or

C & R or any party in interest will attach to the gross proceeds, in whatever order of priority

that existed as of the initial Chapter 11 filing date, EXCEPT the sum of $150,000 cash will

be released from the gross proceeds allocated to the Real Estate and Building, and such sum

shall be free and clear of any and all claim, lien, title, interest, and right, and the Trustee and

the estate may use such sum for any and all purposes, pursuant to the provisions of Title 11,

including but not limited to the payment of administrative claims and expenses and, if

available, to the payment of various non-administrative claims (such as general unsecured

claims).

       11.     More specifically, with respect to the Real Estate and Building, because no

one disputes the Debtor owns the Real Estate in fee simple absolute, subject only to the

Bank’s Mortgage and whatever, if any, other validly perfected lien or encumbrance, the


                                                3

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 17 of 175
                                                                                                      17
 Case 19-00507       Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10           Desc Main
                                 Document      Page 4 of 29



Trustee seeks permission from this Court to effectuate the sale pursuant to 11 U.S.C.

§363(b). All such Mortgage and lien and encumbrance and any and all right, title, claim,

interest, and lien of any and all parties in interest will attach to the gross proceeds from the

sale, minus the cash sum of $ 150,000, in the same order of priority as it existed as of the

time of the original Chapter 11 filing, and will be held by the Trustee, subject to further

Order from this Court. If, for example, eventually the Bank successfully proves to this Court

that the Bank has a superior lien in such gross proceeds (minus $150,000), the money will

then be paid to the Bank in partial satisfaction of its Proofs of Claim filed in this Court. And

if somehow there is a bona fide dispute as to the Bank’s lien or the Debtor’s (and the

estate’s) ownership of the Real Estate and Building, the Trustee alternatively seeks

permission from this Court to sell the Real Estate and Building, pursuant to 11 U.S.C.

§363(f)(4).

       12.     With respect to the Personal Property, the Trustee posits there is a bona fide

dispute between and among various interested parties as to the respective and relative lien,

claim, title, and interest in and to the Personal Property. For example, the Debtor at a

minimum had or has a possessory right and interest or the right of a licensee, whereas other

interested parties (such as C & R) assert an “ownership” or licensor claim or interest. The

Trustee has attempted to discover the full extent of C & R et al.’s claims or interest, but C &

R’s counsel merely referred the Trustee to certain provisions of the United States Code

without otherwise fully and completely sharing with the Trustee all documents and

information concerning the alleged claim of “ownership.” Therefore, with respect to the

Personal Property, the Trustee seeks permission from this Court to sell to the Bank the

Personal Property for the sum of $25,000, pursuant to 11 U.S.C. §363(f)(4), viz., this Court


                                                4

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 18 of 175
                                                                                                   18
 Case 19-00507        Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10            Desc Main
                                  Document      Page 5 of 29



is authorized to sell property of the estate that is subject to “bona fide dispute.” If C & R or

others eventually prove to this Court that they indeed enjoy superior title, right, claim, or

interest to the Personal Property, the proceeds from the sale attributable to the value of the

Personal Property will be paid to such parties. Pending resolution of the bona fide dispute,

the gross proceeds of the sale attributable to the Personal Property will be held by the

Trustee, subject to further Order from this Court, and any and all right, title, claim, lien, or

interest of any and all parties in interest will attach to such proceeds, in the same order of

priority as it existed as of the time of the original Chapter 11 filing.

       13.      To consummate the sale, the Trustee will execute a Court Officer’s Deed,

with respect to the Real Estate and Building, and a Bill of Sale with respect to the Personal

Property. The Purchaser will be granted title, pursuant to this Court’s Order approving this

Motion, to all the Real Estate and Building and the Personal Property, free and clear of any

and all claims (including but not limited to any and all environmental claims or successor

liability claims), liens, interests, title, right, and encumbrances. Otherwise, the sale is “As is

Where Is.”

       14.      The Trustee submits the sale proposed in this Motion is in the best interest of

the estate, of the creditors, and of the community. This is so because such a sale will

generate much-needed “free and clear” cash to enable the Trustee to administer this case,

and will hopefully enable the Purchaser to complete the building project, to the betterment

of the community and the public interest. The Trustee further submits the Purchase

Agreement was negotiated at arm’s length and in good faith and with assistance and advise

from counsel.




                                                 5

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 19 of 175
                                                                                                     19
 Case 19-00507        Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10             Desc Main
                                  Document      Page 6 of 29



       15.     Any Order approving this Motion should also provide the 14-day stay period

in F.R.B.P. 6004(h) is inapplicable. Such a provision will enable an expeditious closing, and

will minimize administrative claim (such as utility bills, real estate taxes etc.) that will be

incurred and inflicted against the estate. A form of a proposed Order is appended hereto.

       WHEREFORE, the Trustee respectfully prays this Court on such notice and hearing

as it may direct enter and enroll an Order granting the relief requested by the Trustee in this

Motion, and for such other relief as may be just and proper under the premises.




                                              /s/ Charles L. Smith
                                              Charles L. Smith, Chapter 7 Trustee
                                              25 Main Place, Suite 200
                                              Council Bluffs IA 51503
                                              712-325-9000

                                       Certificate of Service
        The undersigned certifies, under penalty of perjury, that on this 23rd day of March 2020, the
foregoing document was electronically filed with the Clerk of Court using the Northern District of
Iowa CM/ECF and the document was served electronically through the CM/ECF system to the
parties of this case.




                                              /s/ Cathy Templeton



Larry Eide
Don Molstad
Christine Skilton
Eric Lam
Charles Thomson
Joe Schmall
Laura Heyer
Judith O’Donohue
Brandon Gray
Brad Sloter

                                                 6

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 20 of 175
                                                                                                        20
    Case 19-00507        Doc 134        Filed 03/23/20 Entered 03/23/20 17:16:10                     Desc Main
                                        Document      Page 7 of 29



L Ashley Zubal
Monica Clark
J D Hass
Dan Childers


                                                  Declaration1

        I, Charles L. Smith, in my sole capacity as Chapter 7 Trustee in this case, do hereby
declare under penalty of perjury under 28 U.S.C. §1746 that the facts stated in this Motion
are true and correct.




                                                      /s/ Charles L. Smith
                                                      Charles L. Smith, Chapter 7 Trustee




1
 Pursuant to F.R.B.P. 9017 and F.R.C.P. 43(c), to the extent evidence is necessary to consider this Motion, the
Court is authorized to consider the Motion based on affidavits. The Trustee’s Declaration is submitted so as to
comply with F.R.C.P. 43(c).

                                                         7

     Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 21 of 175
                                                                                                                  21
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 8 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 22 of 175
                                                                                 22
 Case 19-00507       Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10           Desc Main
                                 Document      Page 9 of 29



                (a)     Payment of Purchase Price. Ten percent of the Purchase Price shall be
paid to Seller by Purchaser within seven days after the execution of this Agreement, and the
balance of the Purchase Price shall be paid to Seller by Purchaser within seven days of the
later of (a) the entry of a Sale Order by the Bankruptcy Court or (b) the execution and tender
and delivery of the Deed (as defined herein) and Bill of Sale (as defined herein) and similar
documents, except the Parties may mutually in writing agree to a different time. If this
Agreement is not timely and fully consummated in any form or fashion, then the
aforementioned 10% paid by Purchaser to Seller shall be fully refunded to the Purchaser from
the Seller forthwith, and Purchaser shall have no obligation to the Seller with respect to the
Purchase Price.

                4.3     Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be subject
to the following conditions: (i) the performance and observance by Seller of all material
covenants, warranties and agreements of this Agreement to be performed or observed by
Seller prior to or on the Closing Date, (ii) the Bankruptcy Court shall have entered a final and
non-appealable order approving this Agreement and the sale of the Property to Purchaser
pursuant to the Bankruptcy Code, in form and substance satisfactory to Purchaser and its
counsel (the “Sale Order”), and (iii) the fulfillment on or before the Closing Date of these and
all other conditions precedent to Closing benefiting Purchaser specifically enumerated in this
Agreement, any of which may be waived by Purchaser in its sole discretion.

                 4.4    Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement shall be subject to the
following conditions: (i) the Bankruptcy Court shall have entered the Sale Order, (ii) the
performance and observance by Purchaser of all material covenants and agreements of this
Agreement to be performed or observed by Purchaser prior to or on the Closing Date, and
(iii) the fulfillment on or before the Closing Date of these and all other conditions precedent
to Closing benefiting Seller specifically set forth in this Agreement, any or all of which may
be waived by Seller in its sole discretion.

                4.5      Bankruptcy Conditions. By no later than July 10, 2020, or such other
earlier or later date mutually agreed to between the parties (the “Sale Order Approval
Deadline”), the Bankruptcy Court shall have entered the Sale Order in a form reasonably
acceptable to the Purchaser and Seller that, without limitation, shall (i) include a finding that
the Purchaser is a good faith purchaser entitled to the protections of Section 363(m) of the
Bankruptcy Code; (ii) provide that the Purchaser is obtaining the Property free and clear of
any lien, claim, title, right, or interest, except as otherwise provided for in the Agreement; and
(iii) contain such form and substance reasonably satisfactory to Purchaser and its counsel.

               4.6     Carve Out and Disposition of Purchase Price. From the Purchase Price
the Seller shall retain for the sole benefit of and usage in the Bankruptcy Case, free and clear
of any and all claim or lien of the Purchaser, the sum of US$150,000, which sum may be used
by the Seller for any and all purposes, subject to the provisions of Title 11 and further Orders
from the Bankruptcy Court. Subject to the allocation aforementioned between the Land etc.
vis-à-vis the Personal Property, the balance of the Purchase Price shall be held by the Seller,
pending further Orders from the Bankruptcy Court, and shall not be disbursed or released

                                                2

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 23 of 175
                                                                                                     23
 Case 19-00507       Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10          Desc Main
                                 Document      Page 10 of 29



except as may be directed or allowed by Orders from the Bankruptcy Court, all subject to and
pursuant to notice and hearing.

       5.     Closing. Subject to the satisfaction or waiver of all conditions precedent with
respect to each party’s obligation, the closing (the “Closing”) of the sale and purchase
contemplated herein shall occur at the offices of Attorney Larry Eide in Mason City, IA (or
such other location to which the Parties may mutually agree), on or before April 17, 2020,
unless otherwise mutually agreed to by the Parties.

             5.1   Seller Deliveries. At the Closing, Seller shall deliver or cause to be
delivered to Purchaser the following items executed and acknowledged by Seller, as
appropriate:

               (a)    a court officer deed (the “Deed”) in the form shown in Exhibit B;

               (b)    a certification of non-foreign status in the form shown in Exhibit C;

                (c)    all existing surveys, blueprints, drawings, operating manuals, plans and
specifications for or with respect to the Property or any part thereof, to the extent the same
are in Seller’s possession;

               (d)    all keys to the Improvements, to the extent the same are in Seller’s
possession;

               (e)    such further instruments as may be necessary to record the Deed;

               (f)    [intentionally left blank]

               (g)     a bill of sale as to any personal property included in the sale (the “Bill
of Sale”) in the form shown in Exhibit D;

               (h)    a copy of the Sale Order;

              (i)     possession of the Property free of all leases, tenancies, occupancies,
service contracts, other executory contracts;

               (j)     to the extent in Seller’s possession, originals of any and all
condominium conversion documents, plans, estimated budgets and other related documents
and Seller agrees to cooperate with Purchaser after the closing in connection with substituting
Purchaser as the sponsor under the condominium documents and in connection with
Purchaser’s acquisition of the Property, provided such cooperation shall be at no cost to Seller;

               (k)    such further instruments as may be necessary to consummate the
transaction.

              5.2     Purchaser Deliveries. At the Closing, Purchaser shall deliver or cause
to be delivered to Seller, the following items executed and acknowledged by Purchaser, as
appropriate:

                                               3

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 24 of 175
                                                                                                    24
 Case 19-00507       Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10           Desc Main
                                 Document      Page 11 of 29



            (a)       payment of the Purchase Price to be made in accordance with this
Agreement and

               (b)    such further instruments as may be necessary to consummate the
transaction.

               5.3    Closing Costs. Each Party shall bear its own costs associated with
Closing.

             5.4     Other Purchaser Costs. Purchaser shall be solely responsible for the
payment of the following, incurred since and including April 25, 2019, through the Closing
Date (except Purchaser is entitled to seek allowance and payment of all such costs, not to
exceed $25,000.00, in the Bankruptcy Case, upon and subject to notice and hearing):

               (a)    All real estate taxes, water charges, sewer rents, vault charges and other
assessments due with respect to the Property, as well as any and all insurance premiums and
security and similar costs and expenses relating to the Property and

              (b)     All utilities, including telephone, steam, electricity and gas and similar
services and materials.

       6.      Representations, Warranties and Covenants; “As Is” Sale.

                6.1    Representations and Warranties of Seller. Seller represents and warrants
to Purchaser that the following are true and correct as of the date hereof and shall be true and
correct as of the Closing Date:

               (a)    This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the Sale Order. Seller
has taken all necessary action to authorize and approve the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this Agreement,
subject to the Sale Order.

               (b)    [Reserved].

               (c)    Seller is not a “foreign person” as defined in Section 1445 of the Code.

            (d)    Seller has no knowledge of any proposed takings, condemnation or
eminent domain proceeding or threat with respect to the Property.

               (e)    The foregoing representations and warranties shall survive the Closing.

               6.2     [Reserved].

              6.3    General disclaimer. Except as specifically set forth in this Agreement
and Exhibits, the sale of the Property is and will be made on an “as is,” ’’where is,” and
“with all faults” basis, without any representation and warranty of any kind or nature,
express, implied or otherwise, including any representation or warranty concerning title

                                                4

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 25 of 175
                                                                                                     25
 Case 19-00507       Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10           Desc Main
                                 Document      Page 12 of 29



to the Property, the construction of the Improvements, the physical condition of the
Property (including the condition of the soil or the Improvements), the environmental
condition of the Property (including the presence or absence of hazardous substances on
or affecting the Property), the compliance of the Property with applicable laws and
regulations (including zoning and building codes or the status of development or use rights
respecting the Property), the present and future zoning applicable to the Property, the
financial condition of the Property or any other representation or warranty respecting any
income, expenses, charges, liens or encumbrances, rights or claims on, affecting or
pertaining to the Property or any part thereof.

              6.4     Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that the following are true and correct as of the date hereof and shall be true
and correct as of the Closing Date:

              (a)     The Purchaser is duly organized, validly existing and in good standing
under the laws of the state of its formation.

              (b)     The Purchaser has all necessary power and authority to enter into this
Agreement and has taken all action necessary to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to perform its obligations hereunder,
and no other proceedings on the part of the Purchaser are necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and delivered by
the Purchaser and is a valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

               (c)    No consent, waiver, agreement, approval, permit or authorization of, or
declaration, filing, notice or registration to or with, any United States federal or state
governmental or regulatory authority is required to be made or obtained by the Purchaser in
connection with the execution, delivery and performance of this Agreement or any agreement
ancillary to this Agreement and the consummation of the transactions contemplated hereby
or thereby.

              (d)    On the Closing Date, the Purchaser will have cash on hand sufficient to
deliver the Purchase Price to the Seller.

               (e)    The representations and warranties of Purchaser shall survive the
Closing.

       7.      Remedies For Default.

             7.1    Seller Defaults. If the transaction herein provided shall not be closed
by reason of Seller’s default under this Agreement, then Purchaser shall have, as its
exclusive remedies, the right to either (a) terminate this Agreement or (b) specifically
enforce this Agreement (but no other action, for damages or otherwise, shall be
permitted).


                                                5

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 26 of 175
                                                                                                     26
 Case 19-00507      Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10          Desc Main
                                Document      Page 13 of 29



              7.2    Purchaser defaults. If the transaction herein provided shall not be
closed by reason of Purchaser’s default under this Agreement, then Seller shall have, as its
exclusive remedies, the right to either (a) terminate this Agreement or (b) specifically
enforce this Agreement (but no other action, for damages or otherwise, shall be
permitted).

       8.     Termination.

             8.1    This Agreement may be terminated by mutual written consent of the
Purchaser and the Seller at any time, subject to any necessary or appropriate order of or
approval from the Bankruptcy Court.

              8.2    This Agreement shall also terminate if the Sale Order is not entered.

       9.     Miscellaneous.

               9.1    Exhibits; Schedules; Entire Agreement; Modification. All exhibits and
schedules attached and referred to in this Agreement are hereby incorporated herein as if fully
set forth in (and shall be deemed to be a part of) this Agreement. This Agreement contains
the entire agreement between the parties respecting the matters herein set forth and supersedes
any prior agreements between the parties hereto respecting such matters. This Agreement
may not be modified or amended except by written agreement signed by both parties.

                9.2    Business Days. Whenever any action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a certain period
of time (or by a particular date) that ends (or occurs) on a non-Business Day, then such period
(or date) shall be extended until the next succeeding Business Day. As used herein, the term
“Business Day” shall be deemed to mean any day, other than a Saturday or Sunday, on which
commercial banks in the State of Iowa are not required or authorized to be closed for business.

               9.3    Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after negotiation and
consultation, have reviewed and revised this Agreement. As such, the terms of this Agreement
shall be fairly construed and the usual rule of construction, to wit, that ambiguities in this
Agreement should be resolved against the drafting party, shall not be employed in the
interpretation of this Agreement or any amendments, modifications or exhibits hereto or
thereto. Whenever the words “including,” “include” or “includes” are used in this
Agreement, they shall be interpreted in a non-exclusive manner. The word “any” does not
preclude “all” and vice versa. Terms in singular or plural shall be read interchangeably. The
word “or” is inclusive. Except as otherwise indicated, all Exhibit, Schedules and Section
references in this Agreement shall be deemed to refer to the Exhibits, Schedules and Sections
in this Agreement.

              9.4    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Iowa, without giving effect to principles of conflicts
of law, and, where applicable, the U.S. Bankruptcy Code.


                                              6

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 27 of 175
                                                                                                  27
 Case 19-00507       Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10          Desc Main
                                 Document      Page 14 of 29



                9.5    Assignments; Successors and Assigns. Purchaser may assign or transfer
its rights or obligations under this Agreement without the prior written consent of the Seller.
In the event of an assignment or transfer, the transferee shall assume in writing all of the
transferor’s obligations and shall succeed to the rights and benefits and remedies hereunder.

                9.6    Notices. All notices, requests or other communications that may be or
are required to be given, served or sent by either party hereto to the other shall be deemed to
have been properly given, if in writing and shall be deemed received (a) upon delivery, if
delivered in person or by facsimile transmission, with receipt thereof confirmed by printed
facsimile acknowledgment (with a confirmation copy delivered in person or by overnight
delivery), (b) one (1) Business Day after having been deposited for next day overnight delivery
with any reputable overnight courier service, or (c) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the United States
Postal Office and sent by registered or certified mail, postage paid, return receipt requested,
and in each case, addressed as follows:

                                        To Seller:

                                        Charles L. Smith, Chapter 7 Trustee
                                        25 Main Place, Suite 200
                                        Council Bluffs, Iowa 51503
                                        (712) 325-9000

                                        To Purchaser:

                                        First Security Bank & Trust Company
                                        809 Clark Street
                                        P.O. Box 577
                                        Charles City, Iowa 50616-0577
                                        (641) 257-1232

                9.7     Third Parties. Nothing in this Agreement, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this Agreement
upon any other person other than the parties hereto and their respective permitted successors
and assigns, nor is anything in this Agreement intended to relieve or discharge the obligation
or liability of any third persons to any party to this Agreement, nor shall any provision give
any third parties any right of subrogation or action over or against any party to this
Agreement. Except as set forth below, this Agreement is not intended to and does not create
any third party beneficiary rights whatsoever.

              9.8     Legal Costs. The Parties agree that they shall pay directly any legal costs
that they have incurred on their own behalf in the preparation of this Agreement, all deed and
other agreements pertaining to this transaction, and that such legal costs shall not be part of
the Closing costs.

              9.9    Counterparts. This Agreement may be executed in one or more
counterparts, including counterparts transmitted by e-mail or facsimile, each of which shall

                                               7

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 28 of 175
                                                                                                    28
 Case 19-00507        Doc 134    Filed 03/23/20 Entered 03/23/20 17:16:10           Desc Main
                                 Document      Page 15 of 29



be deemed an original. When counterparts, e-mail, or facsimile copies have been executed by
all parties, they shall have the same effect as if the signatures to each counterpart or copy were
upon the same documents, and e-mail and facsimile counterparts shall be deemed valid as
originals.

               9.10 Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be effective and binding
only when a counterpart hereof has been executed and delivered by each party hereto.

              9.11 No Implied Waivers. No failure or delay of either party in the exercise
of any right or remedy given to such party hereunder or the waiver by any party of any
condition hereunder for its benefit (unless the time specified in this Agreement for exercise of
such right or remedy has expired) shall constitute a waiver of any other or further right or
remedy, nor shall any single or partial exercise of any right or remedy preclude other or further
exercise thereof or any other right or remedy. No waiver by either party of any breach
hereunder or failure or refusal by the other party to comply with its obligations shall be
deemed a waiver of any other or subsequent breach, failure or refusal to so comply.

              9.12 Discharge of Seller’s Obligations. Except as otherwise expressly
provided in this Agreement, Purchaser’s acceptance of the Deed and Bill of Sale shall be
deemed a discharge of all of the obligations of Seller hereunder that are required to be
performed at or prior to Closing and all of Seller’s covenants and agreements (except express
representations and warranties) in this Agreement shall merge in the documents and
agreements executed at the Closing and shall not survive the Closing, except and to the extent
that, pursuant to the express provisions of this Agreement, any of such covenants or
agreements are to survive the Closing.

                9.13 Unenforceability. If any portion of any provision of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, then such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and such provisions
shall be limited and construed as if such invalid, illegal or unenforceable provision or portion
thereof were not contained herein, unless doing so would materially and adversely affect a
party or the benefits that such party is entitled to receive under this Agreement.

          9.14 Waiver of Trial by Jury and Attorney’s Fees and Expense. SELLER
AND PURCHASER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR
CONTRACT) BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT. IN
ANY SUCH TRIAL OR ACTION OR PROCEEDING ETC., THE PREVIALING
PARTY SHALL BE ENTITLED TO BE PAID FROM THE OTHER PARTY ANY AND
ALL REASONABLE COSTS AND EXPENSES INCURRED, INCLUDING
REASONABLE ATTORNEY’S FEES AND EXPENESE. THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE CLOSING.

               9.15   [Reserved].


                                                8

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 29 of 175
                                                                                                     29
 Case 19-00507      Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10          Desc Main
                                Document      Page 16 of 29



              12.20 Forum. Any dispute that arises under or relates to this Agreement
(whether arising under contract, tort, at law or in equity) shall be resolved in the Bankruptcy
Court.

              12.21 [intentionally left blank]

                          [Remainder of Page Intentionally Left Blank]




                                                 9

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 30 of 175
                                                                                                  30
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 17 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 31 of 175
                                                                                 31
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 18 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 32 of 175
                                                                                 32
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 19 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 33 of 175
                                                                                 33
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 20 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 34 of 175
                                                                                 34
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 21 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 35 of 175
                                                                                 35
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 22 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 36 of 175
                                                                                 36
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 23 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 37 of 175
                                                                                 37
Case 19-00507   Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                          Document      Page 24 of 29




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 38 of 175
                                                                                 38
 Case 19-00507    Doc 134   Filed 03/23/20 Entered 03/23/20 17:16:10   Desc Main
                            Document      Page 25 of 29



                                    EXHIBIT B


                             COURT OFFICER DEED
                              Recorder’s Cover Sheet

Preparer Information: (name, address and phone number)
_________________

Taxpayer Information: (name and complete address)
____________

Return Document To: (name and complete address)
_________________

Grantor:


Grantee:


Legal Description: See Next Page

Document or instrument number of previously recorded documents:




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 39 of 175
                                                                                   39
 Case 19-00507      Doc 134    Filed 03/23/20 Entered 03/23/20 17:16:10         Desc Main
                               Document      Page 26 of 29




                                          COURT OFFICER DEED


Matter name: _______________________

now pending in the _________________________ Court. Case No. __________

       Pursuant to the authority and power vested in the undersigned, and in consideration
of _________________ Dollar(s) and other valuable consideration, the undersigned, in the
representative capacity designated below, hereby Convey(s) to _________________ the
following described real estate in _________________ County, Iowa:



        Words and phrases herein, including acknowledgement hereof, shall be construed as
in the singular or plural number, and as masculine, feminine or neutral gender, according to
the context.

Dated: ___________________________.

 By:
                                        Title
 By:
                                        Title


As __________________ *in the above entitled estate or cause.

As __________________ *in the above entitled estate or cause.

*Executor, Administrator, Guardian, Conservator, Trustee, Referee, Commissioner, or
Receiver

STATE OF IOWA, COUNTY OF _________________

This record was acknowledged before me on ___________________________, by
___________
_____________________________________________________________________________.



                                                 ________________________________
                                                 Signature of Notary Public




   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 40 of 175
                                                                                               40
 Case 19-00507      Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10           Desc Main
                                Document      Page 27 of 29




                                         EXHIBIT C

                    CERTIFICATION OF NON-FOREIGN STATUS

        Section 1445 of the Internal Revenue Code provides that a transferee of a U.S. real
property interest must withhold tax if the transferor is a foreign person. To inform the
transferee that withholding of tax is not required upon the disposition of a U.S. real property
interest by Chapter 7 Trustee Charles L. Smith (the “Affiant”), the Affiant hereby certifies the
following that:

       1.      Affiant is not a foreign person, foreign corporation, foreign partnership, foreign
               trust, or foreign estate (as those terms are defined in the Internal Revenue Code
               and Income Tax Regulations);

       2.      The U.S. Federal Identification Number of the Affiant is XX-XXXXXXX ; and

       3.     Affiant is not a disregarded entity as defined in Internal Revenue Regulations
              §1.1445.2(b)(2)(iii); and

       4.     The address of Affiant is: 25 Main Place, Suite 200, Council Bluffs, Iowa
              51503.

        Affiant understands that this certification may be disclosed to the Internal Revenue
Service by transferee and that any false statement contained herein could be punished by fine,
imprisonment, or both.

      Under penalties of perjury the undersigned declares that the undersigned has
examined this certification and to the best of his knowledge and belief it is true, correct and
complete.

       Dated: [ _____________ ], 20__.


                                            By: Charles L. Smith
                                            Capacity: Chapter 7 Trustee




   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 41 of 175
                                                                                                    41
 Case 19-00507       Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10           Desc Main
                                 Document      Page 28 of 29



                                          EXHIBIT D

                     BILL OF SALE AND GENERAL ASSIGNMENT

       THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignments is
executed as of the ______ day of ___________, 20__ by Chapter 7 Trustee Charles L. Smith
(“Assignor”) in favor of First Security Bank & Trust Company (“Assignee”).

       WHEREAS, Assignee is this day purchasing from Assignor and Assignor is
conveying to Assignee the Personal Property (as such term is described in that certain
Purchase Agreement dated as of _____________________      between     Assignor    and
Assignee).

        WHEREAS, in addition to the sale of Personal Property, Assignor also will assign,
transfer, set over and deliver to Assignee all of Assignor’s rights, if any, in and for all other
items of personal property, whether or not affixed or attached to, or placed or situated upon,
the Property, and any incidental rights and appurtenances relating thereto, all as described in
Exhibit A1 appended hereto, and also in ¶¶ A and B infra (collectively, the “Assigned
Properties”):

       A.      To the extent assignable without third party consents or any cost or expense to
Assignor, all of Assignor’s right, title and interest in and to all use, occupancy, building and
operating permits, licenses, approvals, documents, instruments, if any, issued from time to
time with respect to the Property or the Assigned Properties; provided, however, if any such
assignment may be made at an additional cost or expense, Assignor shall assign all of
Assignor’s right, title and interest therein if and to the extent Assignee shall pay such
additional cost or expense; and

        B.     All of Assignor’s right, title and interest in and to all existing and assignable
guaranties and warranties (express or implied), if any, issued in connection with the
construction, alteration and repair of the Property or the purchase, installation and the repair
of the Assigned Properties.

        NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

       1.      Assignor hereby assigns, transfers, sets over and delivers to Assignee, its
               successors and assigns, all of Assignor’s right, title and interest, if any, in and
               to the Assigned Properties.

       2.      This Assignment is made without warranty, representation, or guaranty by,
               or recourse against Assignor of any kind whatsoever.

       3.      This Assignment may be executed in any number of counterparts, each of
               which may be executed by any one or more of the parties hereto, but all of
               which shall constitute one and the same instrument, and shall be binding and




   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 42 of 175
                                                                                                     42
 Case 19-00507   Doc 134     Filed 03/23/20 Entered 03/23/20 17:16:10          Desc Main
                             Document      Page 29 of 29



            effective when all parties hereto have executed and delivered at least one
            counterpart.

      4.    The terms and provisions of this Assignment shall be binding upon and inure
            to the benefit of the respective parties hereto, and their respective successors
            and assigns.

       IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly
executed as of the day and year first written above.

                                        ASSIGNOR:


                                        Name: Charles L. Smith
                                        Capacity: Chapter 7 Trustee


                                        ASSIGNEE:

                                        First Security Bank & Trust Company,


                                        By:
                                        Its:




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 43 of 175
                                                                                               43
 Case 19-00507        Doc 135      Filed 03/24/20 Entered 03/24/20 08:00:32            Desc Main
                                    Document     Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA


In re                                                 )
                                                      )
MCQUILLEN PLACE COMPANY, LLC, an                      )              Case No. 19-00507
Iowa limited liability company,                       )              Chapter 7
                                                      )
               Debtor.                                )              Hon. Thad J. Collins
                                                      )
                                                      )

             RESISTANCE OF EQUITY SECURITY HOLDERS TO TRUSTEE’S
                           MOTION TO SHORTEN TIME
                          (Telephonic hearing requested)



        NOW COME Charles M. Thomson and James Gray (the “Equity Security Holders”),

through their counsel, and as and for their “Resistance of Equity Security Holders to Trustee’s

Motion to Shorten Time” (this “Resistance”) respectfully state as follows:

        1.     In his Motion, the Trustee recites a number of steps he claims he took prior to asking

this Court to shorten and restrict statutorily mandated notice requirements for the sale of the

Debtor’s largest asset.

        2.     The reason, presumably, for these recitals is to suggest to the Court that some level

of due process has been followed by the Trustee.

        3.     There are, however, a number of due process issues presented by the Trustee’s

Motion. These include:

               a.         The “bid” procedures advanced by the Trustee requested expressions of

        interest conforming to a very specific set of parameters. (A copy of the bid solicitation is

        attached as Exhibit A). However, the provisions in the “bid” that was embraced by the

        Trustee are wildly contrary to the parameters of the bid solicitation. None of the Trustee’s


                                                 1

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 44 of 175
                                                                                                        44
Case 19-00507        Doc 135     Filed 03/24/20 Entered 03/24/20 08:00:32             Desc Main
                                  Document     Page 2 of 8



    filings disclose to the creditor body or to other interested parties the reason for this

    significant disparity. Similarly, the filings of the Trustee do not disclose the rationale for

    following a bid procedure which had not been approved in advance by (or even submitted

    to) this Court.

            b.        The “bid” embraced by the Trustee is from First Security Bank & Trust Co.

    -- the very same bank which stated, in its argument for the appointment of a trustee in this

    case, that it would not bid on the property. The filings of the Trustee do not provide any

    notice to creditors or other interested parties who may have relied on the bank’s

    representations to the Court that such representations turned out to be -- to put it mildly --

    “inoperative.”

            c.        The Trustee’s filings completely ignore the issue that the alleged lien of the

    bank has been challenged in an equitable subordination adversary proceeding currently

    pending before this Court. Since this issue is ignored in the Trustee’s filings, creditors and

    other parties in interest will, if the Trustee’s motion is granted, have less opportunity to

    inquire as to the consequences for creditors if the Trustee’s sale motion is granted and the

    bank’s lien is subordinated.

            d.        The filings of the Trustee do not disclose to the creditor body the fact that

    bids were directed to a third party which was not authorized to perform any such function

    by this Court.

            e.        The filings by the Trustee do not disclose to the creditor body (or to parties

    who may be interested in submitting competing offers to that of the bank) whether any

    public solicitation of bids (such as advertisements) were made, or the consequences for the




                                                2

 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 45 of 175
                                                                                                       45
 Case 19-00507        Doc 135      Filed 03/24/20 Entered 03/24/20 08:00:32              Desc Main
                                    Document     Page 3 of 8



        creditor body if, due to a lack of advertising for bids, the Trustee’s sale is not approved or

        is later overturned.

                f.     The filings of the Trustee do not disclose to the creditor body or to other

        potentially interested parties that the accrual of taxes, relied upon by the Trustee as

        justification for shortened notice, is itself a controversial topic. Specifically, the Trustee

        does not disclose that the local taxing authorities, in recent filings, admitted that the

        previous assessment on the building was between two and three times the actual value of

        the building, thus suggesting that the $18,000 figure cited by the Trustee might be subject

        to challenge. In any event, the accrual of taxes cannot, in and of itself, be offered as a

        justification for shortening notice: since taxes accrue in virtually every real estate case, if

        tax accrual justifies shortening time in virtually every case, the drafters of the Rules should

        have set standard notice requirements at zero.

                g.     Neither the “bid” procedures issued by the Trustee nor the filings submitted

        by the Trustee give any hint as to the standards used or parameters imposed by the Trustee

        in deciding which bid would be embraced and which bid would be rejected.

                h.     Nothing in the filings of the Trustee discloses to the creditor body or to

        potentially interested parties (or, for that matter, to the Court), that the Trustee negotiated

        at length with the successful “bidder” but would not return a telephone call to (let alone

        negotiate with) the competing bidder.

        3.      The Trustee’s Motion does not state any actual “cause” justifying restricting notice

in this case.

        4.      Failure to follow strictly the notice provisions of the Bankruptcy Code and the

Bankruptcy Rules could result in multiple challenges to any attempted sale of the building by the



                                                  3

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 46 of 175
                                                                                                          46
 Case 19-00507          Doc 135      Filed 03/24/20 Entered 03/24/20 08:00:32           Desc Main
                                      Document     Page 4 of 8



Trustee or any order purporting to confirm such a sale. This is particularly true in a situation where

the procedures have been as unusual as those employed thus far in this case, and where the

substantive property rights of unsecured creditors, at least one other secured party, copyright

holders, and the equity security holders of the Debtor will be irrevocably impacted by shortened

notice periods.

       5.         Undoubtedly, some of the arguments expressed in this Resistance can also be

addressed in the context of objections to the proposed sale itself. However, these issues raise

significant due process concerns which can only be addressed by the Court requiring, at a

minimum, the notice periods provided in the Bankruptcy Rules.

       6.         If anything, the notice requirements and objection periods in this matter should be

expanded, since the recent State of Emergency declared by the Federal and state governments have

obliged citizens to conduct business away from their regular offices, thus making all forms of

communication more time consuming and less reliable. For example, attorneys working from their

residences as a result of “shelter-in-place” directives are having postal mail delayed by at least one

day -- sometimes several -- depending on the speed and efficiency of the parties arranging the mail

forwarding.

       NOW, WHEREFORE, the Equity Security Holders respectfully request that this Court

enter an order:

       (a)        setting this matter for telephonic hearing;

       (b)        denying the Trustee’s Motion for restricted notice periods; and




                                                    4

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 47 of 175
                                                                                                         47
 Case 19-00507      Doc 135        Filed 03/24/20 Entered 03/24/20 08:00:32        Desc Main
                                    Document     Page 5 of 8



       (c)    granting the Equity Security Holders such other and further relief as may be just

and equitable under the circumstances.

                                            Respectfully submitted,

                                            All of the Equity Security Holders of the Debtor

                                            _/s/ Charles Thomson______________
                                            Charles M. Thomson
Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois




                                               5

   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 48 of 175
                                                                                                  48
Case 19-00507   Doc 135   Filed 03/24/20 Entered 03/24/20 08:00:32   Desc Main
                           Document     Page 6 of 8




                                                                     Exhibit A to RESISTANCE OF EQUITY
                                                                     SECURITY HOLDERS TO
                                                                     TRUSTEE’S MOTION TO
                                                                     SHORTEN TIME
 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 49 of 175
                                                                     Page 1
                                                                                                         49
Case 19-00507   Doc 135   Filed 03/24/20 Entered 03/24/20 08:00:32   Desc Main
                           Document     Page 7 of 8




                                                                     Exhibit A to RESISTANCE OF EQUITY
                                                                     SECURITY HOLDERS TO
                                                                     TRUSTEE’S MOTION TO
                                                                     SHORTEN TIME
 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 50 of 175
                                                                     Page 2
                                                                                                         50
Case 19-00507   Doc 135   Filed 03/24/20 Entered 03/24/20 08:00:32   Desc Main
                           Document     Page 8 of 8




                                                                     Exhibit A to RESISTANCE OF EQUITY
                                                                     SECURITY HOLDERS TO
                                                                     TRUSTEE’S MOTION TO
                                                                     SHORTEN TIME
 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 51 of 175
                                                                     Page 3
                                                                                                         51
 Case 19-00507               Doc 136         Filed 03/24/20 Entered 03/24/20 08:36:24   Desc Main
                                             Document      Page 1 of 13



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on ________________, 2020; and based upon the

record of the Sale Hearing and the facts set forth in the Motion as affirmed by the Trustee’s

Affidavit; and it appearing that due, good, sufficient and timely notice of the relief sought

and granted in this order has been given and that no other or further notice need be given; at




                                    1
    Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 52 of 175
                                                                                                    52
  Case 19-00507             Doc 136        Filed 03/24/20 Entered 03/24/20 08:36:24                          Desc Main
                                           Document      Page 2 of 13



which time all interested parties were offered an opportunity to be heard with respect to the

Motion; and the Court having had an opportunity to consider all responses and objections to

the Motion; and it appearing that the relief requested in the Motion is in the best interests of

this Estate, its creditors and other parties-in-interest; and after due deliberation and good

cause appearing therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the




1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                    2
    Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 53 of 175
                                                                                                                                  53
 Case 19-00507        Doc 136     Filed 03/24/20 Entered 03/24/20 08:36:24             Desc Main
                                  Document      Page 3 of 13



circumstances, to all interested persons and entities, including the following: (a) the U.S.

Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a



                                   3
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 54 of 175
                                                                                                   54
 Case 19-00507        Doc 136      Filed 03/24/20 Entered 03/24/20 08:36:24              Desc Main
                                   Document      Page 4 of 13



collusive manner with any person and the purchase price was not controlled by any

agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property, and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement constitutes

the highest and best offer for the Property constitutes a valid and sound exercise of the

Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the



                                   4
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 55 of 175
                                                                                                     55
 Case 19-00507        Doc 136     Filed 03/24/20 Entered 03/24/20 08:36:24            Desc Main
                                  Document      Page 5 of 13



Property or there is a bona fide dispute as to ownership. The transfer of the Property to the

Purchaser under the Agreement will be a legal, valid, and effective transfer of the Property,

and, except as otherwise provided herein, vests or will vest the Purchaser with all right, title,

and interest of the Debtor to the Property free and clear of all liens, claims, encumbrances,

obligations, liabilities, contractual commitments or interests of any kind or nature

whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than the sum

of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights) to be

released to the Trustee pursuant to the Agreement, all Interests shall attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds. For the

avoidance of doubt, any and all lien, interest, or rights asserted against the Land,

Improvements and Appurtenant Rights will only attach to the amount attributable to the

sale of the Land, Improvements and Appurtenant Rights (viz. $1,075,000 - $150,000 =

$925,000) and any and all lien, interest, or rights asserted against the Personal Property will

attach to the $25,000 attributable to the sale of the Personal Property sale.

        L.     The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.     The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                   5
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 56 of 175
                                                                                                    56
 Case 19-00507        Doc 136     Filed 03/24/20 Entered 03/24/20 08:36:24          Desc Main
                                  Document      Page 6 of 13



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 57 of 175
                                                                                                    57
 Case 19-00507       Doc 136    Filed 03/24/20 Entered 03/24/20 08:36:24          Desc Main
                                Document      Page 7 of 13



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

              1.     Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

              2.     Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

              3.     Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

              4.     Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the Trustee

is authorized and directed to transfer the Property to the Purchaser and, as of the Closing

Date, the Purchaser shall take title to and possession of the Property free and clear of all

Interests of any kind or nature whatsoever, including but not limited to any existing claims

based on copyright infringement, liens or encumbrances, with all such Interests to attach to



                                   7
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 58 of 175
                                                                                                 58
 Case 19-00507       Doc 136     Filed 03/24/20 Entered 03/24/20 08:36:24           Desc Main
                                 Document      Page 8 of 13



the proceeds ultimately attributable to the Property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                   8
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 59 of 175
                                                                                                     59
 Case 19-00507        Doc 136      Filed 03/24/20 Entered 03/24/20 08:36:24             Desc Main
                                   Document      Page 9 of 13



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 60 of 175
                                                                                                          60
 Case 19-00507       Doc 136     Filed 03/24/20 Entered 03/24/20 08:36:24          Desc Main
                                 Document      Page 10 of 13



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                   10
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 61 of 175
                                                                                                  61
 Case 19-00507       Doc 136     Filed 03/24/20 Entered 03/24/20 08:36:24           Desc Main
                                 Document      Page 11 of 13



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.

               16.    Non-material Modifications. The Agreement and any related



                                   11
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 62 of 175
                                                                                                  62
 Case 19-00507       Doc 136      Filed 03/24/20 Entered 03/24/20 08:36:24         Desc Main
                                  Document      Page 12 of 13



agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.      Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.      Stay of Order. Pursuant to Bankruptcy Rule 6004(h), this Order shall

not be stayed and shall be and is immediately effective. Time is of the essence in closing the

Transactions referenced herein, and the Debtor and the Purchaser intend to close the

Transactions as soon as practicable. Any party objecting to this Order must exercise due

diligence in filing an appeal and pursuing a stay, or risk its appeal being foreclosed as moot.

If any further stay is desired, any requests for a stay and any controversy over the extent of a

bond that is necessary to protect the estate from delay in the sale shall be made to the

appropriate tribunal.

       Dated: ____________________, 2020



                                             Hon. Thad J. Collins
                                             Chief Judge

ORDER PREPARED BY:


                                   12
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 63 of 175
                                                                                                   63
 Case 19-00507      Doc 136   Filed 03/24/20 Entered 03/24/20 08:36:24   Desc Main
                              Document      Page 13 of 13



Charles L. Smith
Chapter 7 Trustee




                                   13
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 64 of 175
                                                                                     64
            Case 19-00507    Doc 137 Filed 03/24/20 Entered 03/24/20 15:29:01         Desc
                                 Telephonic Hearing Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
                                                           CHAPTER 7
In Re:                                                     Bankruptcy No.

McQuillen Place Company, LLC                               19−00507

Debtor(s)



                    NOTICE SETTING TELEPHONIC HEARING
         ON THE CHAPTER 7 TRUSTEE'S MOTION TO SHORTEN TIME TO FILE
            OBJECTIONS TO MOTION TO SELL AND FOR OTHER RELIEF



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)                      847−456−1911
Charles L. Smith, Trustee                                              712−325−9000
United States Trustee
Donald Molstad, Attorney for Debtors                                   952−345−1025
JD Haas, Attorney for Debtors                                          712−255−8036



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                        March 25, 2020 at 03:00 PM




TRUSTEE CHARLES SMITH IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available
to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                     MEGAN R. WEISS
                                                     Clerk, Bankruptcy Court
                                                     by:



Date: March 24, 2020                                 Deputy Clerk
                                                     United States Bankruptcy Court
                                                     Northern District of Iowa
                                                     111 Seventh Avenue SE Box 15
                                                     Cedar Rapids, IA 52401−2101



         Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 65 of 175
                                                                                                 65
    Case 19-00507        Doc 138       Filed 03/25/20 Entered 03/25/20 11:38:28                     Desc Main
                                        Document     Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                                    Chapter 7 Bankruptcy
                                                                           Case No. 19-00507
MCQUILLEN PLACE COMPANY, LLC,
                                                               MEMORANDUM1 re TRUSTEE’S
                 Debtor.                                      MOTION TO SHORTEN OBJECTION
                                                                         PERIOD

        COMES NOW First Security Bank & Trust Company (“Bank”) and in support of

Trustee Charles L. Smith’s Motion to Shorten Time (Dkt #133) respectfully submits the

following Memorandum:

        The Trustee’s underlying Motion to Sell was filed pursuant to 11 U.S.C. §363

(Dkt #134). With respect to a §363 Sale Motion, F.R.B.P. 6004(a) and 2002(a)(2) generally

require a 21-day objection period, “unless the Court for cause shown … shortens the time.”

See also F.R.B.P. 9006(c)(1) and (2) (authorizing reduction of the Rule 2002(a)(2) period).

The Trustee seeks to reduce the 21-day period to 10 days. Among the factors on which the

Trustee relies as bases for shortening the objection period include the accrual of real estate

taxes at $18,000.00 per month, the accrual of water, sewer, and utility charges, and the

parties’ desire to close the sale expeditiously so as to provide funds for the Trustee to

administer the estate.

        The Court should exercise its discretion and grant the Trustee’s request because the

Trustee is merely seeking a reduction to 10 days and courts have shortened the Rule 2002

objection period to less than 10 days. See In re Borders Group, Inc., 453 B.R. 477, 485 (Bankr.

S.D.N.Y. 2011) (shortening the period to 5 days) and In re Pacific Cargo, Services, LLC, 2013


1
  By filing this Memorandum, the Bank is not waiving and is instead reserving any other argument, right, theory,
remedy, and contention with respect to any issue that may come before the Court.

                                                         1

     Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 66 of 175
                                                                                                                   66
 Case 19-00507       Doc 138     Filed 03/25/20 Entered 03/25/20 11:38:28          Desc Main
                                  Document     Page 2 of 9



WL 5299545, at *9 (Bankr. D. Oregon) (9/18/2013) (Dunn, J.) (shortening the period to 9

days). Indeed, if the party complaining about the shortened notice cannot show what it

would have done had the entire 21-day period been afforded it, then the complaint is

without merit. In re Glinz, 66 B.R. 88, 91 (D.N.D. 1986) (“There is no showing that the

attorney could have made any arguments with 20 days’ notice by mail that he could not

have made with the actual notice he received at the hearing”).

       Like the objector in In re Glinz, the objector here had ample actual notice of the

Trustee’s intent to sell. Specifically, the Trustee issued his Invitation for Bids circa February

3, 2020. See Objection (Dkt #135), at PDF pp. 6 et seq. The objector Charles Thomson had

been working with a bidder to generate a bid in response to the Trustee’s Invitation got Bids.

See March 9, 2020 Bid from Binstock Development, LLC, at p. 5 fn. 3 (“Charles Thomson

… has assisted [Binstock] with the preparation of documents and other matters”) (PDF

attached). In the Invitation for Bids, the Trustee specifically forecast he wished to eventually

sell the real estate and the personal property free and clear of liens. See Objection

(Dkt #135), at PDF p. 7. In sum, the objector had actual knowledge, since circa February 3,

2020 (i.e. almost fifty days ago), that the Trustee would be seeking a sale free and clear.

Additionally, the equity holder “assisted … with the preparation of documents and other

matters” supportive of the competing bidder.

       Also like the objector in In re Glinz, the objector here failed to identify how he would

be able to lodge substantive objections only if the full 21-day objection period were to have

been afforded to the objector. A reduction to 10 days in light of other caselaw permitting

reduction to 5 days or 9 days is not unreasonable. Last but not least, even though the

objecting equity owner asserts the tax assessment might be reversed by the County, the



                                  -2-
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 67 of 175
                                                                                                    67
 Case 19-00507      Doc 138     Filed 03/25/20 Entered 03/25/20 11:38:28         Desc Main
                                 Document     Page 3 of 9



undisputed fact is as of now the real estate taxes are accruing at $18,000.00 monthly, as

alleged by the Trustee, and also other expenses such as utilities, water, sewage, insurance,

and other costs are accruing. See Trustee Sale Motion (Dkt #134) at ¶15. The ticking clock

only adds fuel to the “cash burn rate.” Indeed, this Court has already concluded there has

been substantial and continuing diminution or loss to the estate, and insurance and real

estate tax obligations have been delinquent. In re McQuillen Place Co., LLC, 609 B.R. 823, 830

(Bankr. N.D. Iowa 2019). As such, shortening time under these circumstances is

appropriate.

       The Court should overrule the objecting equity owners’ assertions and grant the

Trustee’s request to shorten time.

                                                    /s/ Eric W. Lam
                                            Eric W. Lam, AT0004416
                                            Eric J. Langston, AT0014001
                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                            115 Third Street SE, Suite 1200
                                            Cedar Rapids, IA 52401
                                            Tel: 319-366-7641; Fax: 319-366-1917
                                            elam@simmonsperrine.com
                                            ATTORNEYS FOR FIRST SECURITY BANK &
                                            TRUST COMPANY

                                     Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 25th day of March
2020, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through
the CM/ECF system to the parties of this case.

                                                   /s/ Kelly Carmichael

Larry S. Eide
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas


                                  -3-
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 68 of 175
                                                                                                 68
 Case 19-00507    Doc 138    Filed 03/25/20 Entered 03/25/20 11:38:28   Desc Main
                              Document     Page 4 of 9



Laura Hyer and Joe Schmall
Donald H. Molstad
Judith O’Donohoe
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal
Dan Childers (via e-mail)




                                 -4-
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 69 of 175
                                                                                    69
Case 19-00507   Doc 138   Filed 03/25/20 Entered 03/25/20 11:38:28   Desc Main
                           Document     Page 5 of 9




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 70 of 175
                                                                                 70
Case 19-00507   Doc 138   Filed 03/25/20 Entered 03/25/20 11:38:28   Desc Main
                           Document     Page 6 of 9




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 71 of 175
                                                                                 71
Case 19-00507   Doc 138   Filed 03/25/20 Entered 03/25/20 11:38:28   Desc Main
                           Document     Page 7 of 9




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 72 of 175
                                                                                 72
Case 19-00507   Doc 138   Filed 03/25/20 Entered 03/25/20 11:38:28   Desc Main
                           Document     Page 8 of 9




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 73 of 175
                                                                                 73
Case 19-00507   Doc 138   Filed 03/25/20 Entered 03/25/20 11:38:28   Desc Main
                           Document     Page 9 of 9




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 74 of 175
                                                                                 74
 Case 19-00507     Doc 139       Filed 03/26/20 Entered 03/26/20 13:45:44       Desc Main
                                  Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA

 IN RE:                                                CHAPTER 7
                                                       CASE NO. 19-00507
 McQUILLEN PLACE COMPANY, LLC,
                                                       ORDER (1) GRANTING
                       Debtor.                         MOTION TO SHORTEN TIME
                                                       TO FILE OBJECTIONS TO
                                                       MOTION TO SELL AND FOR
                                                       OTHER RELIEF (11 U.S.C.
                                                       §§363(b) and (f);
                                                       (2) PRESCRIBING NOTICE
                                                       THEREOF, AND (3) SETTING
                                                       HEARING ON OBJECTIONS
                                       ___________

       NOW, this matter comes before the Court upon the Motion to Shorten Time to

File Objections to Motion to Sell and for Other Relief (11 U.S.C. §§363(b) and (f)), to

Prescribe Notice, and to Set Hearing on Objections.

       The Court FINDS that a resistance to said Motion was filed on March 24, 2020,

by the equity security holders Charles M. Thomson and James Gray, and that a

telephonic hearing on said Motion and Resistance was held on March 25, 2020, with

Trustee Charles L. Smith, Charles M. Thomson, James Gray, Eric W. Lam, Eric

Langston, Brandon Gray and Rita Gray participating.

       Having heard the arguments of all parties, the Court FINDS that the Trustee’s

Motion to Shorten Time should be granted.

       IT IS THEREFORE ORDERED that the time for filing objections to the Motion to

Sell and for Other Relief (11 U.S.C. §§363(b) and (f)) is shortened to ten (10) days and

that objections thereto must be filed and served no later than April 6, 2020.




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 75 of 175
                                                                                            75
 Case 19-00507           Doc 139       Filed 03/26/20 Entered 03/26/20 13:45:44   Desc Main
                                        Document     Page 2 of 2



        IT IS FURTHER ORDERED that a hearing on the Motion to Sell and for Other

Relief (11 U.S.C. §§363(b) and (f)) shall come on before this Court telephonically on

April 8, 2020, at 10:00 o’clock A.M.

        IT IS FURTHER ORDERED that the Trustee shall arrange the telephone call,

and any party filing an Objection to said Motion must provide the Trustee with his or her

email address and telephone number no later than noon on April 7, 2020 (the Trustee

will provide call-in information by email).

        IT IS FURTHER ORDERED that notice of the Motion to Sell and for Other Relief

(11 U.S.C. §§363(b) and (f)), of the bar date for objections, and the hearing on said

Motion and objections, if any, shall be given by the Trustee by mailing notice thereof to

all creditors and parties in interest no later than March 26, 2020.

        AND, IT IS SO ORDERED.

        DATED AND ENTERED

          March 26, 2020
                                                     ___________________________________
                                                     Thad J. Collins, Bankruptcy Judge

This order was prepared and electronically submitted by:
Charles L. Smith, Trustee
25 Main Place, Suite 200
Council Bluffs, IA 51503
Telephone: 712-325-9000




                                                      - 2 -



   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 76 of 175
                                                                                              76
 Case 19-00507     Doc 140       Filed 03/26/20 Entered 03/26/20 13:48:36       Desc Main
                                  Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA

 IN RE:                                                CHAPTER 7
                                                       CASE NO. 19-00507
 McQUILLEN PLACE COMPANY, LLC,
                                                       ORDER (1) GRANTING
                       Debtor.                         MOTION TO SHORTEN TIME
                                                       TO FILE OBJECTIONS TO
                                                       MOTION TO SELL AND FOR
                                                       OTHER RELIEF (11 U.S.C.
                                                       §§363(b) and (f);
                                                       (2) PRESCRIBING NOTICE
                                                       THEREOF, AND (3) SETTING
                                                       HEARING ON OBJECTIONS
                                       ___________

       NOW, this matter comes before the Court upon the Motion to Shorten Time to

File Objections to Motion to Sell and for Other Relief (11 U.S.C. §§363(b) and (f)), to

Prescribe Notice, and to Set Hearing on Objections.

       The Court FINDS that a resistance to said Motion was filed on March 24, 2020,

by the equity security holders Charles M. Thomson and James Gray, and that a

telephonic hearing on said Motion and Resistance was held on March 25, 2020, with

Trustee Charles L. Smith, Charles M. Thomson, James Gray, Eric W. Lam, Eric

Langston, Brandon Gray and Rita Gray participating.

       Having heard the arguments of all parties, the Court FINDS that the Trustee’s

Motion to Shorten Time should be granted.

       IT IS THEREFORE ORDERED that the time for filing objections to the Motion to

Sell and for Other Relief (11 U.S.C. §§363(b) and (f)) is shortened to ten (10) days and

that objections thereto must be filed and served no later than April 6, 2020.




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 77 of 175
                                                                                            77
 Case 19-00507           Doc 140       Filed 03/26/20 Entered 03/26/20 13:48:36   Desc Main
                                        Document     Page 2 of 2



        IT IS FURTHER ORDERED that a hearing on the Motion to Sell and for Other

Relief (11 U.S.C. §§363(b) and (f)) shall come on before this Court telephonically on

April 8, 2020, at 10:00 o’clock A.M.

        IT IS FURTHER ORDERED that the Trustee shall arrange the telephone call,

and any party filing an Objection to said Motion must provide the Trustee with his or her

email address and telephone number no later than noon on April 7, 2020 (the Trustee

will provide call-in information by email).

        IT IS FURTHER ORDERED that notice of the Motion to Sell and for Other Relief

(11 U.S.C. §§363(b) and (f)), of the bar date for objections, and the hearing on said

Motion and objections, if any, shall be given by the Trustee by mailing notice thereof to

all creditors and parties in interest no later than March 26, 2020.

        AND, IT IS SO ORDERED.

        DATED AND ENTERED

          March 26, 2020
                                                     ___________________________________
                                                     Thad J. Collins, Bankruptcy Judge

This order was prepared and electronically submitted by:
Charles L. Smith, Trustee
25 Main Place, Suite 200
Council Bluffs, IA 51503
Telephone: 712-325-9000




                                                      - 2 -



   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 78 of 175
                                                                                              78
            Case 19-00507         Doc 142       Filed 03/26/20 Entered 03/26/20 15:33:50                Desc Main
                                                 Document     Page 1 of 6




                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF IOWA

IN RE: MCQUILLEN PLACE COMPANY, LLC                             CASE NO: 19-00507
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 3/26/2020, I did cause a copy of the following documents, described below,
Order Re Motion to Shorten Time




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 3/26/2020
                                                          /s/ Charles L. Smith
                                                          Charles L. Smith AT0007415
                                                          Telpner Peterson Law Firm, LLP
                                                          25 Main Place, Suite 200
                                                          Council Bluffs, IA 51503
                                                          712 325 9000



              Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 79 of 175
                                                                                                                                  79
                Case 19-00507           Doc 142        Filed 03/26/20 Entered 03/26/20 15:33:50                       Desc Main
                                                        Document     Page 2 of 6




                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF IOWA

 IN RE: MCQUILLEN PLACE COMPANY, LLC                                    CASE NO: 19-00507

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 3/26/2020, a copy of the following documents, described below,

Order Re Motion to Shorten Time




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 3/26/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Charles L. Smith
                                                                            Telpner Peterson Law Firm, LLP
                                                                            25 Main Place, Suite 200
                                                                            Council Bluffs, IA 51503
                  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 80 of 175
                                                                                                                                               80
            Case 19-00507
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 142SERVED
                                            Filed
                                                VIA03/26/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL03/26/20 15:33:50   Desc Main
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page  3 of 6 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                 ELECTRONIC

CASE INFO                               AMELIA MANAGEMENT LLC                    AMELIA TRUST
1LABEL MATRIX FOR LOCAL NOTICING        1110 N GRAND AVENUE STE 300              CO CHARLES M THOMSON TRUSTEE
08624                                   CHARLES CITY IA 50616-2139               1110 NORTH GRAND AVE SUITE 300
CASE 19-00507                                                                    CHARLES CITY IA 50616-2139
NORTHERN DISTRICT OF IOWA
MASON CITY
THU MAR 26 14-42-53 CDT 2020



AMELIA TRUST                            ATLAS PAINTING                           BRP BRUENING
CO JUDITH M ODONOHOE                    911 SYCAMORE STREET                      900 MONTGOMERY STREET
PO BOX 307                              WATERLOO IA 50703-4815                   DECORAH IA 52101-2343
116 N MAIN STREET
CHARLES CITY IA 50616-2015




BERGAN KDV                              BLUHMS CEDAR VALLEY ELECTRIC             BLUHMS CEDAR VALLEY ELECTRIC
PO BOX 2100                             409 SOUTH JOHNSON STREET                 PO BOX 287
WATERLOO IA 50704-2100                  CHARLES CITY IA 50616-2621               FLOYD IA 50435-0287




CEDAR RAPIDS BANK TRUST COMPANY         CEDAR RAPIDS BANK TRUST COMPANY          CEDAR RAPIDS BANK TRUST COMPANY
500 FIRST AVENUE NE                     CO JOSEPH E SCHMALL                      CO LAURA M HYER
PO BOX 789                              PO BOX 2804                              PO BOX 2804
CEDAR RAPIDS IA 52406-0789              CEDAR RAPIDS IA 52406-2804               CEDAR RAPIDS IA 52406-2804




CERRO GORDO COUNTY IOWA                 CHARLES M THOMSON                        CINCINNATI INSURANCE
CARLYLE D DALEN                         1110 N GRAND AVE SUITE 300               POST OFFICE BOX 145496
ASST COUNTY ATTY                        CHARLES CITY IA 50616-2139               CINCINNATI OH 45250-5496
220 N WASHINGTON AVE
MASON CITY IA 50401-3220




CITY OF CHARLES CITY IA                 CITY OF CHARLES CITY IOWA                CITY OF CHARLES CITY IOWA
CO BRAD SLOTER                          105 MILWAUKEE MALL                       CO MONICA CLARK
200 NORTH JOHNSON STREET                SUITE 2                                  50 SOUTH SIXTH STREET SUITE 1500
CHARLES CITY IA 50616                   CHARLES CITY IA 50616-2280               MINNEAPOLIS MN 55402




MONICA L CLARK                          CORNICE ROSE INTERNATIONAL LLC           CORNICE ROSE INTERNATIONAL LLC
DORSEY WHITNEY LLP                      804 ROBERTS ROAD                         804 ROBERTS ROAD
500 SOUTH SIXTH STREET SUITE 1500       BARRINGTON IL 60010-1142                 TOWER LAKES
MINNEAPOLIS MN 55415-1532                                                        BARRINGTON IL 60010-1142




CORNICE ROSE INTL LTD                   CUSTOM AIR                               DAY RETTIG MARTIN PC
804 W ROBERTS ROAD                      BRETT PAYTON                             150 1ST ST NE SUITE 415
BARRINGTON IL 60010-1142                10443 OSAGE RD                           CEDAR RAPIDS IA 52401-1110
                                        WATERLOO IA 50703-9349




DAY RETTIG MARTIN PC                    DEAN SNYDER CONSTRUCTION                 DEAN SNYDER CONSTRUCTION CO
150 1ST ST NE SUITE 415                 913 N 14TH STREET                        PO BOX 181
PO BOX 2877                             CLEAR LAKE IA 50428-2138                 913 N 14TH STREET
CEDAR RAPIDS IA 52406-2877                                                       CLEAR LAKE IA 50428-2138



             Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 81 of 175
                                                                                                                    81
            Case 19-00507
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 142SERVED
                                            Filed
                                                VIA03/26/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL03/26/20 15:33:50   Desc Main
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page  4 of 6 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                 ELECTRONIC

CEDAR VALLEY STEEL INC                  DONALD H MOLSTAD                         LARRY S EIDE
280 50TH AVE SW                         505 6TH ST SUITE 308                     103 EAST STATE STREET SUITE 800
CEDAR RAPIDS IA 52404-4933              SIOUX CITY IA 51101-1201                 PO BOX 1588
                                                                                 MASON CITY IA 50402-1588




ELWOOD LAW FIRM                         ELWOOD LAW FIRM                          ELWOOD ODONOHOE BRAUN WHITE
116 N MAIN STREET                       CO JUDITH ODONOHOE                       116 N MAIN ST PO BOX 307
CHARLES CITY IA 50616-2015              116 NORTH MAIN STREET                    CHARLES CITY IA 50616-0307
                                        PO BOX 307
                                        CHARLES CITY IA 50616




FIRST SECURITY BANK TRUST COMPANY       FIRST SECURITY BANK TRUST COMPANY        FIRST SECURITY BANK TRUST COMPANY
809 CLARK STREET                        809 CLARK STREET                         CO ERIC J LANGSTON
CHARLES CITY IA 50616-2208              PO BOX 577                               115 THIRD STREET SE SUITE 1200
                                        CHARLES CITY IA 50616-0507               CEDAR RAPIDS IA 52401




FIRST SECURITY BANK TRUST COMPANY       FIRST SECURITY BANK TRUST COMPANY        FLOYD COUNTY TREASURER
CO ERIC W LAM                           CO LARRY S EIDE                          101 SOUTH MAIN STREET STE 303
115 THIRD STREET SE SUITE 1200          PAPPAJOHN SHRIVER EIDE NIELSEN PC        CHARLES CITY IA 50616-2792
CEDAR RAPIDS IA 52401                   103 EAST STATE STREET SUITE 800
                                        PO BOX 1588
                                        MASON CITY IA 50402-1588




BRANDON JAMES GRAY                      J D HAAS                                 HAWKEYE ALARM
IOWA ATTORNEY GENERALS OFFICE           J D HAAS ASSOCIATES PLLC                 16 COMMERCIAL STREET
1305 WALNUT                             1120 E 80TH ST                           WATERLOO IA 50701-1310
DES MOINES IA 50319-0109                SUITE 200
                                        BLOOMINGTON MN 55420-1407




HILDRETH CO LLC                         LAURA MICHELLE HYER                      IL SWITCHBOARD
1110 N GRAND AVE SUITE 300              BRADLEY RILEY PC                         125 WEST LAURA DRIVE
CHARLES CITY IA 50616-2139              PO BOX 2804                              ADDISON IL 60101-5178
                                        CEDAR RAPIDS IA 52406-2804




INTERNAL REVENUE SERVICE                IOWA ECONOMIC DEVELOPMENT AUTHORITY      IOWA ECONOMIC DEVELOPMENT AUTHORITY
PO BOX 7346                             200 E GRAND AVENUE                       OFFICE OF THE ATTORNEY GENERAL OF IOWA
PHILADELPHIA PA 19101-7346              DES MOINES IA 50309-1834                 ATTN- BANKRUPTCY UNIT
                                                                                 1305 E WALNUT STREET
                                                                                 DES MOINES IA 50319-0109




JED CONSTRUCTION                        JENDRO SANITATION                        JUDITH MACK ODONOHOE
102 GRAND STREET                        108 PROSPECT LANE                        P O BOX 307
ELMA IA 50628-8189                      CHARLES CITY IA 50616                    116 N MAIN ST
                                                                                 CHARLES CITY IA 50616-2015




KAMM EXCAVATING CORP                    L ASHLEY ZUBAL                           ERIC W LAM
1301 HILDRETH STREET                    TRIAL ATTORNEY                           115 THIRD STREET SE SUITE 1200
CHARLES CITY IA 50616-3663              US TRUSTEE                               CEDAR RAPIDS IA 52401-1222
                                        FEDERAL BUILDING
                                        210 WALNUT STREET RM 793
                                        DES MOINES IA 50309-2108

             Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 82 of 175
                                                                                                                   82
            Case 19-00507
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 142SERVED
                                            Filed
                                                VIA03/26/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL03/26/20 15:33:50   Desc Main
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page  5 of 6 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                 ELECTRONIC

ERIC J LANGSTON                         LARRY STEVEN EIDE                        LAURA MICHELLE HYER
SIMMONS PERRINE MOYER BERGMAN PLC       103 E STATE ST SUITE 800                 P O BOX 2804
115 THIRD STREET SE                     PO BOX 1588                              2007 1ST AVE S E
SUITE 1200                              MASON CITY IA 50402-1588                 CEDAR RAPIDS IA 52402-6344
IOWA
CEDAR RAPIDS IA 52401-1222



                                        DEBTOR
MAS                                                                              MEDIACOM
41W195 RAILROAD STREET                  MCQUILLEN PLACE COMPANY LLC              1 MEDIACOM WAY
PINGREE GROVE IL 60140-8980             1110 NORTH GRAND AVE SUITE 300           MEDIACOM PARK
                                        CHARLES CITY IA 50616-2139               NEW YORK NY 10918-4810




MICK GAGE PLUMBING HEATING              MID AMERICAN ENERGY                      MIDWEST ENGINEERING
511 WEST MILWAUKEE STREET               666 GRAND AVE                            8236 W 51ST STREET
NEW HAMPTON IA 50659-1105               DES MOINES IA 50309-2580                 SIOUX FALLS SD 57106-7861




MIDWEST FIRE SPRINKLER                  MILLS INC                                DONALD H MOLSTAD
2001 DE WOLF STREET                     1906 GILBERT ST                          701 PIERCE ST STE 305
DES MOINES IA 50316-2761                CHARLES CITY IA 50616-9171               SIOUX CITY IA 51101-1037




JUDITH ODONOHOE                         OHARAS SON ROOFING CORPORATION           ALLEN O PEDERSON
ELWOOD ODONOHOE BRAUN WHITE LLP         3306 N KNOX AVENUE                       412 SAMPLE STREET
116 NORTH MAIN STREET                   CHICAGO IL 60641-4434                    NASHUA IA 50658-9696
PO BOX 307
CHARLES CITY IA 50616-0307




PEDERSON PLUMBING                       PEDERSON PLUMBING                        PHILLIPS MODERN AG
412 SAMPLE STREET                       ALLEN O PEDERSON                         2153 S LINN AVE
CHARLES CITY IA 50616                   412 SAMPLE STREET                        NEW HAMPTON IA 50659-9414
                                        NASHUA IA 50658-9696




PLANSCAPE PARTNERS                      PREMIER CLEANERS                         RANDALL EUGENE NIELSEN
1200 NICOLLET AVE                       816 FIRST AVENUE N                       P O BOX 1588
SUITE 706                               FORT DODGE IA 50501-3906                 103 E STATE ST SUITE 800
MINNEAPOLIS MN 55403-2409                                                        MASON CITY IA 50401-3334




ROBERT CARDELL GAINER                   SCHINDLER ELEVATOR CORPORATION           SCHINDLER ELEVATOR CORPORATION
505 5TH AVE SUITE 835                   1530 TIMBERWOLF DRIVE                    20 WHIPPANY RD
DES MOINES IA 50309-2317                HOLLAND OH 43528-9161                    MORRISTOWN NJ 07960-4524




SCHINDLER ELEVATOR CORPORATION          JOSEPH E SCHMALL                         SHERRI DRALLE
CO NCS 729 MINER RD                     2007 FIRST AVENUE SE                     1308 GRANDVIEW AVE
HIGHLAND HTS OH 44143-2117              PO BOX 2804                              WAVERLY IA 50677-1038
                                        CEDAR RAPIDS IA 52406-2804



             Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 83 of 175
                                                                                                                  83
            Case 19-00507
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 142SERVED
                                            Filed
                                                VIA03/26/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL03/26/20 15:33:50   Desc Main
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page  6 of 6 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                 ELECTRONIC

CHRISTINE B SKILTON                     BRADLEY DAVID SLOTER                     CHARLES L SMITH
205 BRASHER STREET                      NOAH SMITH SCHUKNECHT PLC                25 MAIN PLACE STE 200
PO BOX 39                               200 NORTH JOHNSON ST                     PO BOX 248
NASHUA IA 50658-0039                    CHARLES CITY IA 50616-1939               COUNCIL BLUFFS IA 51502-0248




T J SERVICE INC                         T J SERVICE INC                          T J SERVICE INC
221 N MAIN ST                           TOM BROCK PRESIDENT                      CO CHRISTINE B SKILTON
CHARLES CITY IA 50616-2016              221 NORTH MAIN STREET                    205 BRASHER STREET PO BOX 39
                                        CHARLES CITY IA 50616-2016               NASHUA IA 50658-0039




TELPNER PETERSON LAW FIRM LLP           CHARLES THOMSON                          CHARLES MCQUILLEN THOMSON
25 MAIN PLACE SUITE 200                 1110 NORTH GRAND 300                     LAW OFFICE OF CHARLES M THOMSON
COUNCIL BLUFFS IA 51503-0790            CHARLES CITY IA 50616-2139               1110 NORTH GRAND AVE SUITE 300
                                                                                 CHARLES CITY IA 50616-2139




EXCLUDE                                 EXCLUDE                                  EXCLUDE
US TRUSTEE                              US TRUSTEE                               UNITED STATES TRUSTEE
111 7TH AVE SE BOX 17                   210 WALNUT STREET ROOM 793               UNITED STATES FEDERAL COURTHOUSE
CEDAR RAPIDS IA 52401-2103              DES MOINES IA 50309-2106                 111 7TH AVENUE SE BOX 17
                                                                                 CEDAR RAPIDS IA 52401-2103




UNRUH INSULATION                        VANMETER                                 VERNON P SQUIRES
2633 450 ST                             850 32ND AVE SW                          P O BOX 2804
STACYVILLE IA 50476-7549                CEDAR RAPIDS IA 52404-3913               2007 1ST AVE S E
                                                                                 CEDAR RAPIDS IA 52402-6344




L ASHLEY ZUBAL
US TRUSTEE
FEDERAL BUILDING
210 WALNUT STREET RM 793
DES MOINES IA 50309-2106




             Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 84 of 175
                                                                                                                    84
Case 19-00507   Doc 143   Filed 03/27/20 Entered 03/27/20 14:59:30   Desc Main
                           Document     Page 1 of 7




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 85 of 175
                                                                                 85
Case 19-00507   Doc 143   Filed 03/27/20 Entered 03/27/20 14:59:30   Desc Main
                           Document     Page 2 of 7




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 86 of 175
                                                                                 86
         Case 19-00507        Doc 143      Filed 03/27/20 Entered 03/27/20 14:59:30              Desc Main
                                            Document     Page 3 of 7

MEMO
March 26, 2020
To:   Trustee Charles L. Smith
From: Ann Schmid, Iowa Economic Development Authority – Community Development – Disaster Recovery
Team Leader

RE:    McQuillen Place Multi-Family Housing, Charles City, Iowa – Proposal Process

In March 2013, Charles Thomson and the Cerro Gordo County Board of Supervisors applied to the Iowa Economic
Development Authority (IEDA) for Federal Community Development Block Grant Disaster Recovery (CDBG-DR)
funding for the production of new housing units in a project known as McQuillen Place, located at 123 N. Main Street
in Charles City, IA.

Through a series of events (documented on the attached Memo to Justice David Baker dated 07/03/2018) the IEDA
continued to monitor this project with Mr. Thomson, Cerro Gordo County, and the lending entities on this project,
including participating in an all-day mediation on July 6, 2018 in Charles City. At that time, the IEDA was no longer
approving draws on this project, but the project had already drawn down $2,837,100 of the original $2,940,000
awarded to this project. Leaving $102,900 undrawn.

In December 2019, the IEDA was informed that Charles L. Smith had been appointed Chapter 7 Bankruptcy Trustee.
The IEDA reached out to Mr. Smith. The IEDA pursued the opinion that if ownership could be transferred through
this process, and the future owner could complete the project within the terms of the federal assistance, IEDA could
document satisfactory completion of the project under the federal program.

On January 27, 2020, The IEDA participated in the 341 Creditor’s Meeting in Mason City, IA, lead by the appointed
Bankruptcy Trustee, Mr. Charles L. Smith. That same day, all interested parties toured the incomplete structure located
at 123 N. Main Street, and conducted an initial meeting with the Trustee to discuss a process to seek proposals for the
disbursement of the property.

The IEDA saw this disbursement proposal process to be two-fold:
1) Provide the Trustee a mechanism to receive competitive bids for the Acquisition of Real Property and the Personal
Property located within the structure, and

2) Allow developers the opportunity to apply for an additional $1,000,000 of Federal CDBG-DR funds to complete
the project.

The IEDA modified application documents that are typically used for competitive rounds of CDBG-DR funding and
streamlined the proposal process by auto-populating some fields of the application process, as this process would be
limited to the single project site. While IEDA worked closely with the Trustee, it was always understood that the final
disposition of the property was the sole discretion of the Trustee. IEDA would evaluate applications for CDBG-DR
funding based on State program guidelines and federal program requirements only. IEDA would advise the Trustee
as to which (if any) of the applicants would be eligible for the CDBG-DR funds, and ultimately if an eligible developer
was selected by the Trustee, they would, as such, be awarded the CDBG-DR funds (as ownership of the property is
necessary to utilize the CDBG-DR funding).

On February 10, 2020, the IEDA created a link for shared application documents and emailed it to all interested parties
(City, Bank, Trustee) along with the following developers:

brentdahlstrom@gmail.com ;                                        drb@barkerapartments.com;
maryg@gronenproperties.com;                                       kylegalloway@barkercompanies.com ;
           Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 87 of 175
                                                                                                                      87
         Case 19-00507         Doc 143      Filed 03/27/20 Entered 03/27/20 14:59:30                Desc Main
                                             Document     Page 4 of 7
jim@hobarthistoricrestoration.com ;                                 tj@blackbirdinvest.com;
tim@ctdevelopmentiowa.com;                                          justin@blackbirdinvest.com;
sle@aspectinc.net;                                                  TroyH@HansenRES.com;
jenny.clayton@seldin.com;                                           AndyV@HansenRES.com;
phyllisp@seldin.com;                                                jesse.frey@hubbellrealty.com;
jhassman@cvpadvisors.com;                                           wanderson@sherman-associates.com
markholtkamp@yahoo.com;                                             xanddrew@msn.com
caleb@pyramidpropertygroup.com ;                                    cthomson@doall.com
vincent.king@fbfs.com;                                              james.gray@corniceandrose.com
flevy@newburyliving.com;                                            m.miller@1stsecuritybank.com
sam@chihousing.com;

The link included a cover letter from the Trustee, all application documents, and the instruction that the link could be
disseminated publicly by any interested party.

Prior to proposals being received, IEDA fielded multiple phone calls and emails. IEDA answered general questions
and directed developers to other sources of information such as the City or the County Assessor. All inquiries were
treated equally and promptly.

March 9, 2020 – Proposals were due to IEDA. Two proposals were received: 1)Binstock Development LLC, 2) First
Security Bank of Charles City.

March 12, 2020 – IEDA met in person with the Trustee and the City to go over the received proposals. IEDA informed
all parties that neither of the two proposals qualified for CDBG-DR funding (See IEDA’s Proposal Summary). It was
agreed upon that IEDA’s decline letters would be sent after the Trustee made final determination on the disposition of
the property, so as not to create any false understanding of the process. As of the date of this memo those decline letters
are being finalized by IEDA and will be sent shortly.

IEDA provided technical assistance by providing the Trustee with a summary of the CDBG-DR applications and
IEDA’s funding determinations; however, the final determination for disposition remained with the Trustee.




           Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 88 of 175
                                                                                                                          88
Case 19-00507   Doc 143   Filed 03/27/20 Entered 03/27/20 14:59:30   Desc Main
                           Document     Page 5 of 7




 Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 89 of 175
                                                                                 89
         Case 19-00507        Doc 143      Filed 03/27/20 Entered 03/27/20 14:59:30              Desc Main
                                            Document     Page 6 of 7



MEMO
July 3, 2018
To:   Justice David Baker
From: Ann Schmid, Iowa Economic Development Authority – Community Development – Disaster Recovery

RE:     McQuillen Place Multi-Family Housing, Charles City, Iowa

As a result of the 2008 Iowa Floods, the State of Iowa received just under one billion dollars of disaster recovery
funding from the Federal Department of Housing and Urban Development (HUD). To disburse funds efficiently, the
Iowa Economic Development Authority (IEDA) developed a “Super County” system, selecting a large county in each
affected region and entering into a single DR-CDBG contract with that county to expend disaster recovery funds within
the larger multi-county geographic area. Applications for funding for projects were submitted to IEDA, which made
awards through Super Counties and each Super County acted as a pass-through of funds to the project’s developer.

As it pertains to the McQuillen Place project in Charles City, the following events may be relevant to the pending
litigation and mediation:

March 2009 – IEDA executed Contract 08-DRH-202 with Cerro Gordo County to provide funding assistance to 20
flood affected counties, including Floyd County.

March 1, 2013 – Charles Thomson and the Cerro Gordo County Board of Supervisors applied for disaster recovery
funding for McQuillen Place.

July 5, 2013 – IEDA awarded disaster recovery funding to Cerro Gordo County for 2 projects including the McQuillen
Place project in Charles City.

July 2013 – The Cerro Gordo County Board of Supervisors approved and signed Amendment 11 to Contract 08-DRH-
202 pertaining to an award of $2,940,000 to McQuillen Place in Charles City.

November 6, 2013 – IEDA issued the project “Release of Funds” indicating that environmental compliance was
completed, and that project commencement was approved.

October 2014 – IEDA attended the official Ground-Breaking Ceremony for McQuillen Place

January 1, 2015 – Cerro Gordo County filed the Restrictions Agreement required under HUD rules and a mortgage on
the property in the amount of the DR-CDBG investment. IEDA acknowledges that the mortgage held by Cedar Rapids
Bank and Trust (CRB&T) is in the primary position.

2015 – 2018 – IEDA continued to monitor the project and provided quarterly project status updates to HUD describing
slow progress.

March 16, 2018 – Charles Thomson contacted IEDA to disclose that the bank holding the construction lien intended
to foreclose on the 1st position mortgage. Mr. Thomson stated that he believed there was a path to a resolution and that
it would not come to foreclosure, but he would keep IEDA up to date on any further developments. IEDA later learned
that, in fact CRB&T had filed the foreclosure action and attempted service by issuing the petition on Mr. Thomson,
which we understand he has disputed. The petition was also served on Cerro Gordo County, and its county attorney
has filed an answer.

                                                                                                              Page 1 of 2
           Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 90 of 175
                                                                                                                        90
         Case 19-00507         Doc 143      Filed 03/27/20 Entered 03/27/20 14:59:30                Desc Main
                                             Document     Page 7 of 7



May 9, 2018 – IEDA requested that Mr. Thomson schedule an on-site meeting with the banks, IEDA, and the City to
ascertain the status of the project and discuss the financial situation.

May 24, 2018 – IEDA staff met on site with owner Charles Thomson, architect James Gray, City of Charles City
representatives and the grant administrator. Representatives of the banks were not present. IEDA ascertained that Mr.
Thomson had not invited representatives of the banks to the meeting. After multiple requests, two representatives from
the local bank, First Security, arrived, but CRB&T representatives were not available for the meeting.

The group toured the project site, then proceeded to Charles City City Hall to meet and discuss the project. Since the
primary lender was not present, the conversation was limited to the owner indicating his intent to maintain ownership
and seek additional funding to finish the project. IEDA stressed the necessity to complete the project within the
timeframe remaining for the disaster recovery grants. IEDA is currently working with HUD on a closeout plan for the
disaster recovery funds, and anticipates all projects completed and closed by the end of 2019. No decisions or
determinations were made at the meeting, and IEDA reiterated that it was necessary to discuss the situation with the
primary lender.

May 31, 2018 – Cedar Rapids Bank and Trust initiated a conference call with IEDA, representatives of First Security,
and both banks’ attorneys to discuss McQuillen Place. During this discussion, IEDA learned that Cedar Rapids Bank
and Trust had filed for foreclosure 2 ½ months previously. IEDA reiterated its intention to continue to work with the
owner, the city, Cerro Gordo County, the banks and other interested parties to move forward with efforts to complete
the project. IEDA described successful efforts in a similar situation to find another developer to complete the project
and offered to provide the same assistance to Mr. Thomson and the banks

While unrelated to the foreclosure action, there may still be a dispute between Mr. Thomson and IEDA regarding a
state program, the Housing Enterprise Zone Program (HEZ). The Legislature rescinded statutory authority for the
HEZ program in 2014. Before the repeal, IEDA notified Mr. Thomson that IEDA intended to make an award to him
under the HEZ program for the McQuillan Place project. However, an award is not final until a contract has been
executed, and Mr. Thomson did not execute the contract that IEDA sent to him. Furthermore, under Iowa Code,a
developer was not eligible for the program unless the project was completed within two years from the time the
developer commenced construction. As set out in documentation provided to IEDA by Mr. Thomson, construction
was commenced in 2014. Therefore, Mr. Thomson is not eligible for HEZ funding because construction has not been
completed some four years after it was commenced. Mr. Thomson has stated that he intends to file suit against IEDA
in connection with the HEZ notice of intent to award.

IEDA is committed to the fair, open and successful expenditure of federal Disaster Recovery Funding. These funds
are dedicated to the production of new affordable housing units and IEDA is committed to the successful completion
of this project and the lease-up to income qualified tenants. As of this date, the project has drawn down $2,837,100,
leaving $102,900 in undrawn funds. IEDA is amenable to amending the 2 nd position mortgage to enable Cerro Gordo
County to assign the mortgage to the City of Charles City to localize the contract. If all parties agree, this change would
then allow IEDA to close the Cerro Gordo contract and enter a new contract with the City of Charles City to provide
remaining undrawn funds and possibly provide additional qualified funds to complete the project. All of this is, of
course, contingent on keeping the 2nd position mortgage and Restrictions Agreement in place with any transferee.

The failure to comply with the successful completion of the project and the associated Restrictions Agreement, would
constitute default by Cerro Gordo County. In accordance with Article 9 of Contract 08-DRH-202, IEDA would issue
a written Notice of Default to the County providing for a 15-day opportunity to cure, provided that cure is possible
and feasible. If the County is unable to provide a remedy, HUD regulations provide for repayment of the full amount
of the funds disbursed for this project.


                                                                                                                Page 2 of 2
           Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 91 of 175
                                                                                                                          91
 Case 19-00507      Doc 146    Filed 04/06/20 Entered 04/06/20 16:06:05         Desc Main
                               Document      Page 1 of 84



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                     Chapter 7 Bankruptcy
                                                             Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,
                                                                 EXHIBIT LIST
               Debtor.


       COMES NOW First Security Bank & Trust Company (“Bank”), by and through its

counsel, and with respect to the hearing to be held concerning the Trustee’s Sale Motion

(Dkt #134) hereby respectfully submits the following Exhibits:

 EXHIBIT            DESCRIPTION
 AA                 Trustee Sale Motion (Dkt #134)

 BB                 Supplement to Trustee Sale Motion (Dkt #136) (Proposed Order)

 CC                 Trustee Smith February 3, 2020 invitation for bids

 DD                 Binstock Development, LLC Bid

 EE                 Bank Bid

 FF                 Supplemental Affidavit from Trustee Smith

 GG                 Affidavit from Iowa Economic Development Authority

 HH                 Electronic and hard mail exchanges between Trustee and Mr. Gray



                                                  /s/ Eric W. Lam
                                          Eric W. Lam, AT0004416
                                          Eric J. Langston, AT0014001
                                          SIMMONS PERRINE MOYER BERGMAN PLC
                                          115 Third Street SE, Suite 1200
                                          Cedar Rapids, IA 52401
                                          Tel: 319-366-7641; Fax: 319-366-1917
                                          elam@simmonsperrine.com
                                          ATTORNEYS FOR FIRST SECURITY BANK &
                                          TRUST COMPANY



   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 92 of 175
                                                                                            92
 Case 19-00507      Doc 146     Filed 04/06/20 Entered 04/06/20 16:06:05          Desc Main
                                Document      Page 2 of 84




                                    Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 6th day of April, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                   /s/ Kelly Carmichael

Larry S. Eide
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas
Laura Hyer and Joe Schmall
Donald H. Molstad
Judith O’Donohoe
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal
Jim Gray (via e-mail)




   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 93 of 175
                                                                                                   93
 Case 19-00507           146
                     Doc 134          04/06/20 Entered 03/23/20
                                Filed 03/23/20           04/06/20 17:16:10
                                                                  16:06:05       Desc Main
                                Document            3 of 29
                                               Page 1    84




                       UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In re:                                     )       Chapter 7
McQuillen Place Company, LLC,              )       Case No. 19-507
         Debtor.                           )


              TRUSTEE’S MOTION TO SELL AND FOR OTHER RELIEF
                          (11 U.S.C. §§363(b) and (f))

         COMES NOW Chapter 7 Trustee Charles L. Smith and moves for an Order from

this Court granting this Motion, and in support thereof respectively states:

         1.    On April 25, 2019, McQuillen Place Company, LLC. (“Debtor” or “MPC”)

filed a voluntary Chapter 11 Petition with this Court.

         2.    On Dec. 9, 2019, this Court entered an Order converting the Chapter 11 case

filed by the Debtor to one under Chapter 7.

         3.    The Office of the United States Trustee subsequently appointed Charles L.

Smith (“Trustee”) to administer this Chapter 7 case.

         4.    In the course of his administration, the Trustee has been in communication

with various creditors and stakeholders.

         5.    Among the assets being administered by the Trustee is certain real estate (the

“Real Estate”) upon which lies a partially-completed building (the “Building”) that is owned

by the Debtor, as well as certain items of personal property located therein or associated

therewith (the “Personal Property”).

         6.    With respect to the Real Estate and Building, the Trustee is credibly informed

First Security Bank & Trust Company (“Bank” or “Purchaser”) asserts a validly perfected


                                               1

                               (;+,%,7$$
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 94 of 175
                                                                                                94
    Case 19-00507          146
                       Doc 134          04/06/20 Entered 03/23/20
                                  Filed 03/23/20           04/06/20 17:16:10
                                                                    16:06:05       Desc Main
                                  Document            4 of 29
                                                 Page 2    84



mortgage against the Real Estate and Building (the “Mortgage”). The Trustee further

reasonably believes no one claims a superior interest in the Real Estate and Building, other

than the Bank’s assertion of a mortgage lien and whatever, if any, mechanic or similar

statutory liens, that may include liens on account of real estate tax, are asserted by other

parties in interest. The Trustee is further cognizant that based on the Mortgage the Bank has

commenced a Foreclosure Petition in State Court, and certain counterclaims have been

pled. The Foreclosure Petition was and still is pending in State Court, and no Decree has

been enrolled.

        7.       With respect to the Personal Property, even if some or all of the Personal

Property became fixtures (which would then be subject to the Bank’s mortgage), no one has

filed any U.C.C. financing statement. As such, the Personal Property is likely free and clear

of perfected consensual liens.

        8.       However, the Trustee is also cognizant that Cornice & Rose International,

LLC (which, inter alia, served as the Debtor’s architect (“C & R”)) (and perhaps other

entities that are owned or partially owned by the Debtor’s principal, e.g. Hildreth & Co.,

LC) asserts some interest or claim or right against some of all of the personal property in

question. For example, C & R may claim it actually “owns” some or all of the personal

property located in and scattered in various areas of the Debtor’s building, and C & R may

also claim it is the licensor of certain drawings that might have been used by the Debtor or

others in the process of erecting the Building. In any event, at a minimum bearing in mind

the Debtor is at least in possession of some of the Personal Property (e.g. the items that are

located on the Debtor’s premises), and the Debtor is or was at least a licensee of some of the

drawings, pursuant to 11 U.S.C. §541 the Debtor and therefore this estate had and have


                                                2

     Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 95 of 175
                                                                                                 95
    Case 19-00507        146
                     Doc 134           04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05          Desc Main
                                 Document            5 of 29
                                                Page 3    84



either a legal or equitable (or both) interest in all of the Personal Property, albeit admittedly

and possibly subject to whatever, if any, claim, right, title, or interest that may eventually be

validly proven by C & R or other entities claiming a claim, right, title, or interest thereto.

        9.     The Trustee has issued an invitation to various interested parties to bid on the

Real Estate and the Personal Property. Two bids were received by the March 9, 2020

deadline imposed by the Trustee. In examining the two bids, the Trustee has concluded the

bid submitted by the Bank is the highest and best offer. As a result, the Trustee has executed

a Purchase Agreement, a copy of which is attached hereto as Exhibit 101 and is by this

reference incorporated herein as if set forth verbatim.

        10.    Briefly and generally, the Purchase Agreement provides for the Trustee to sell

the Real Estate and Building, as well as the Personal Property, for a total cash gross cash

price of $1,100,000. Any and all lien, claim, title, interest, and right asserted by the Bank or

C & R or any party in interest will attach to the gross proceeds, in whatever order of priority

that existed as of the initial Chapter 11 filing date, EXCEPT the sum of $150,000 cash will

be released from the gross proceeds allocated to the Real Estate and Building, and such sum

shall be free and clear of any and all claim, lien, title, interest, and right, and the Trustee and

the estate may use such sum for any and all purposes, pursuant to the provisions of Title 11,

including but not limited to the payment of administrative claims and expenses and, if

available, to the payment of various non-administrative claims (such as general unsecured

claims).

        11.    More specifically, with respect to the Real Estate and Building, because no

one disputes the Debtor owns the Real Estate in fee simple absolute, subject only to the

Bank’s Mortgage and whatever, if any, other validly perfected lien or encumbrance, the


                                                3

     Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 96 of 175
                                                                                                      96
    Case 19-00507        146
                     Doc 134           04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05         Desc Main
                                 Document            6 of 29
                                                Page 4    84



Trustee seeks permission from this Court to effectuate the sale pursuant to 11 U.S.C.

§363(b). All such Mortgage and lien and encumbrance and any and all right, title, claim,

interest, and lien of any and all parties in interest will attach to the gross proceeds from the

sale, minus the cash sum of $ 150,000, in the same order of priority as it existed as of the

time of the original Chapter 11 filing, and will be held by the Trustee, subject to further

Order from this Court. If, for example, eventually the Bank successfully proves to this Court

that the Bank has a superior lien in such gross proceeds (minus $150,000), the money will

then be paid to the Bank in partial satisfaction of its Proofs of Claim filed in this Court. And

if somehow there is a bona fide dispute as to the Bank’s lien or the Debtor’s (and the

estate’s) ownership of the Real Estate and Building, the Trustee alternatively seeks

permission from this Court to sell the Real Estate and Building, pursuant to 11 U.S.C.

§363(f)(4).

        12.    With respect to the Personal Property, the Trustee posits there is a bona fide

dispute between and among various interested parties as to the respective and relative lien,

claim, title, and interest in and to the Personal Property. For example, the Debtor at a

minimum had or has a possessory right and interest or the right of a licensee, whereas other

interested parties (such as C & R) assert an “ownership” or licensor claim or interest. The

Trustee has attempted to discover the full extent of C & R et al.’s claims or interest, but C &

R’s counsel merely referred the Trustee to certain provisions of the United States Code

without otherwise fully and completely sharing with the Trustee all documents and

information concerning the alleged claim of “ownership.” Therefore, with respect to the

Personal Property, the Trustee seeks permission from this Court to sell to the Bank the

Personal Property for the sum of $25,000, pursuant to 11 U.S.C. §363(f)(4), viz., this Court


                                                4

     Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 97 of 175
                                                                                                   97
    Case 19-00507         146
                      Doc 134           04/06/20 Entered 03/23/20
                                  Filed 03/23/20           04/06/20 17:16:10
                                                                    16:06:05          Desc Main
                                  Document            7 of 29
                                                 Page 5    84



is authorized to sell property of the estate that is subject to “bona fide dispute.” If C & R or

others eventually prove to this Court that they indeed enjoy superior title, right, claim, or

interest to the Personal Property, the proceeds from the sale attributable to the value of the

Personal Property will be paid to such parties. Pending resolution of the bona fide dispute,

the gross proceeds of the sale attributable to the Personal Property will be held by the

Trustee, subject to further Order from this Court, and any and all right, title, claim, lien, or

interest of any and all parties in interest will attach to such proceeds, in the same order of

priority as it existed as of the time of the original Chapter 11 filing.

        13.     To consummate the sale, the Trustee will execute a Court Officer’s Deed,

with respect to the Real Estate and Building, and a Bill of Sale with respect to the Personal

Property. The Purchaser will be granted title, pursuant to this Court’s Order approving this

Motion, to all the Real Estate and Building and the Personal Property, free and clear of any

and all claims (including but not limited to any and all environmental claims or successor

liability claims), liens, interests, title, right, and encumbrances. Otherwise, the sale is “As is

Where Is.”

        14.     The Trustee submits the sale proposed in this Motion is in the best interest of

the estate, of the creditors, and of the community. This is so because such a sale will

generate much-needed “free and clear” cash to enable the Trustee to administer this case,

and will hopefully enable the Purchaser to complete the building project, to the betterment

of the community and the public interest. The Trustee further submits the Purchase

Agreement was negotiated at arm’s length and in good faith and with assistance and advise

from counsel.




                                                 5

     Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 98 of 175
                                                                                                     98
    Case 19-00507         146
                      Doc 134           04/06/20 Entered 03/23/20
                                  Filed 03/23/20           04/06/20 17:16:10
                                                                    16:06:05           Desc Main
                                  Document            8 of 29
                                                 Page 6    84



        15.    Any Order approving this Motion should also provide the 14-day stay period

in F.R.B.P. 6004(h) is inapplicable. Such a provision will enable an expeditious closing, and

will minimize administrative claim (such as utility bills, real estate taxes etc.) that will be

incurred and inflicted against the estate. A form of a proposed Order is appended hereto.

        WHEREFORE, the Trustee respectfully prays this Court on such notice and hearing

as it may direct enter and enroll an Order granting the relief requested by the Trustee in this

Motion, and for such other relief as may be just and proper under the premises.




                                              /s/ Charles L. Smith
                                              Charles L. Smith, Chapter 7 Trustee
                                              25 Main Place, Suite 200
                                              Council Bluffs IA 51503
                                              712-325-9000

                                       Certificate of Service
        The undersigned certifies, under penalty of perjury, that on this 23rd day of March 2020, the
foregoing document was electronically filed with the Clerk of Court using the Northern District of
Iowa CM/ECF and the document was served electronically through the CM/ECF system to the
parties of this case.




                                              /s/ Cathy Templeton



Larry Eide
Don Molstad
Christine Skilton
Eric Lam
Charles Thomson
Joe Schmall
Laura Heyer
Judith O’Donohue
Brandon Gray
Brad Sloter

                                                 6

     Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 99 of 175
                                                                                                        99
    Case 19-00507            146
                         Doc 134              04/06/20 Entered 03/23/20
                                        Filed 03/23/20           04/06/20 17:16:10
                                                                          16:06:05                   Desc Main
                                        Document            9 of 29
                                                       Page 7    84



L Ashley Zubal
Monica Clark
J D Hass
Dan Childers


                                                  Declaration1

        I, Charles L. Smith, in my sole capacity as Chapter 7 Trustee in this case, do hereby
declare under penalty of perjury under 28 U.S.C. §1746 that the facts stated in this Motion
are true and correct.




                                                      /s/ Charles L. Smith
                                                      Charles L. Smith, Chapter 7 Trustee




                                    
1
 Pursuant to F.R.B.P. 9017 and F.R.C.P. 43(c), to the extent evidence is necessary to consider this Motion, the
Court is authorized to consider the Motion based on affidavits. The Trustee’s Declaration is submitted so as to
comply with F.R.C.P. 43(c).

                                                         7

    Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 100 of 175
                                                                                                                  100
Case 19-00507       146
                Doc 134         04/06/20 Entered 03/23/20
                          Filed 03/23/20           04/06/20 17:16:10
                                                            16:06:05   Desc Main
                          Document
                          Document Page  Page10 of29
                                              8 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 101 of 175
                                                                                   101
 Case 19-00507           146
                     Doc 134           04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05         Desc Main
                                 Document
                                 Document Page  Page11 of29
                                                     9 of 84



                (a)     Payment of Purchase Price. Ten percent of the Purchase Price shall be
paid to Seller by Purchaser within seven days after the execution of this Agreement, and the
balance of the Purchase Price shall be paid to Seller by Purchaser within seven days of the
later of (a) the entry of a Sale Order by the Bankruptcy Court or (b) the execution and tender
and delivery of the Deed (as defined herein) and Bill of Sale (as defined herein) and similar
documents, except the Parties may mutually in writing agree to a different time. If this
Agreement is not timely and fully consummated in any form or fashion, then the
aforementioned 10% paid by Purchaser to Seller shall be fully refunded to the Purchaser from
the Seller forthwith, and Purchaser shall have no obligation to the Seller with respect to the
Purchase Price.

                4.3     Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be subject
to the following conditions: (i) the performance and observance by Seller of all material
covenants, warranties and agreements of this Agreement to be performed or observed by
Seller prior to or on the Closing Date, (ii) the Bankruptcy Court shall have entered a final and
non-appealable order approving this Agreement and the sale of the Property to Purchaser
pursuant to the Bankruptcy Code, in form and substance satisfactory to Purchaser and its
counsel (the “Sale Order”), and (iii) the fulfillment on or before the Closing Date of these and
all other conditions precedent to Closing benefiting Purchaser specifically enumerated in this
Agreement, any of which may be waived by Purchaser in its sole discretion.

                 4.4    Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement shall be subject to the
following conditions: (i) the Bankruptcy Court shall have entered the Sale Order, (ii) the
performance and observance by Purchaser of all material covenants and agreements of this
Agreement to be performed or observed by Purchaser prior to or on the Closing Date, and
(iii) the fulfillment on or before the Closing Date of these and all other conditions precedent
to Closing benefiting Seller specifically set forth in this Agreement, any or all of which may
be waived by Seller in its sole discretion.

                4.5      Bankruptcy Conditions. By no later than July 10, 2020, or such other
earlier or later date mutually agreed to between the parties (the “Sale Order Approval
Deadline”), the Bankruptcy Court shall have entered the Sale Order in a form reasonably
acceptable to the Purchaser and Seller that, without limitation, shall (i) include a finding that
the Purchaser is a good faith purchaser entitled to the protections of Section 363(m) of the
Bankruptcy Code; (ii) provide that the Purchaser is obtaining the Property free and clear of
any lien, claim, title, right, or interest, except as otherwise provided for in the Agreement; and
(iii) contain such form and substance reasonably satisfactory to Purchaser and its counsel.

               4.6     Carve Out and Disposition of Purchase Price. From the Purchase Price
the Seller shall retain for the sole benefit of and usage in the Bankruptcy Case, free and clear
of any and all claim or lien of the Purchaser, the sum of US$150,000, which sum may be used
by the Seller for any and all purposes, subject to the provisions of Title 11 and further Orders
from the Bankruptcy Court. Subject to the allocation aforementioned between the Land etc.
vis-à-vis the Personal Property, the balance of the Purchase Price shall be held by the Seller,
pending further Orders from the Bankruptcy Court, and shall not be disbursed or released

                                                2

  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 102 of 175
                                                                                                     102
 Case 19-00507           146
                     Doc 134           04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05        Desc Main
                                 Document           12 of 29
                                               Page 10    84



except as may be directed or allowed by Orders from the Bankruptcy Court, all subject to and
pursuant to notice and hearing.

       5.     Closing. Subject to the satisfaction or waiver of all conditions precedent with
respect to each party’s obligation, the closing (the “Closing”) of the sale and purchase
contemplated herein shall occur at the offices of Attorney Larry Eide in Mason City, IA (or
such other location to which the Parties may mutually agree), on or before April 17, 2020,
unless otherwise mutually agreed to by the Parties.

             5.1   Seller Deliveries. At the Closing, Seller shall deliver or cause to be
delivered to Purchaser the following items executed and acknowledged by Seller, as
appropriate:

               (a)    a court officer deed (the “Deed”) in the form shown in Exhibit B;

               (b)    a certification of non-foreign status in the form shown in Exhibit C;

                (c)    all existing surveys, blueprints, drawings, operating manuals, plans and
specifications for or with respect to the Property or any part thereof, to the extent the same
are in Seller’s possession;

               (d)    all keys to the Improvements, to the extent the same are in Seller’s
possession;

               (e)    such further instruments as may be necessary to record the Deed;

               (f)    [intentionally left blank]

               (g)    a bill of sale as to any personal property included in the sale (the “Bill
of Sale”) in the form shown in Exhibit D;

               (h)    a copy of the Sale Order;

              (i)     possession of the Property free of all leases, tenancies, occupancies,
service contracts, other executory contracts;

               (j)     to the extent in Seller’s possession, originals of any and all
condominium conversion documents, plans, estimated budgets and other related documents
and Seller agrees to cooperate with Purchaser after the closing in connection with substituting
Purchaser as the sponsor under the condominium documents and in connection with
Purchaser’s acquisition of the Property, provided such cooperation shall be at no cost to Seller;

               (k)    such further instruments as may be necessary to consummate the
transaction.

              5.2     Purchaser Deliveries. At the Closing, Purchaser shall deliver or cause
to be delivered to Seller, the following items executed and acknowledged by Purchaser, as
appropriate:

                                               3

  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 103 of 175
                                                                                                    103
 Case 19-00507           146
                     Doc 134           04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05         Desc Main
                                 Document           13 of 29
                                               Page 11    84



            (a)       payment of the Purchase Price to be made in accordance with this
Agreement and

               (b)    such further instruments as may be necessary to consummate the
transaction.

               5.3    Closing Costs. Each Party shall bear its own costs associated with
Closing.

             5.4     Other Purchaser Costs. Purchaser shall be solely responsible for the
payment of the following, incurred since and including April 25, 2019, through the Closing
Date (except Purchaser is entitled to seek allowance and payment of all such costs, not to
exceed $25,000.00, in the Bankruptcy Case, upon and subject to notice and hearing):

               (a)    All real estate taxes, water charges, sewer rents, vault charges and other
assessments due with respect to the Property, as well as any and all insurance premiums and
security and similar costs and expenses relating to the Property and

              (b)     All utilities, including telephone, steam, electricity and gas and similar
services and materials.

       6.      Representations, Warranties and Covenants; “As Is” Sale.

                6.1    Representations and Warranties of Seller. Seller represents and warrants
to Purchaser that the following are true and correct as of the date hereof and shall be true and
correct as of the Closing Date:

               (a)    This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the Sale Order. Seller
has taken all necessary action to authorize and approve the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this Agreement,
subject to the Sale Order.

               (b)    [Reserved].

               (c)    Seller is not a “foreign person” as defined in Section 1445 of the Code.

            (d)    Seller has no knowledge of any proposed takings, condemnation or
eminent domain proceeding or threat with respect to the Property.

               (e)    The foregoing representations and warranties shall survive the Closing.

               6.2     [Reserved].

              6.3    General disclaimer. Except as specifically set forth in this Agreement
and Exhibits, the sale of the Property is and will be made on an “as is,” ’’where is,” and
“with all faults” basis, without any representation and warranty of any kind or nature,
express, implied or otherwise, including any representation or warranty concerning title

                                                4

  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 104 of 175
                                                                                                     104
 Case 19-00507           146
                     Doc 134           04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05         Desc Main
                                 Document           14 of 29
                                               Page 12    84



to the Property, the construction of the Improvements, the physical condition of the
Property (including the condition of the soil or the Improvements), the environmental
condition of the Property (including the presence or absence of hazardous substances on
or affecting the Property), the compliance of the Property with applicable laws and
regulations (including zoning and building codes or the status of development or use rights
respecting the Property), the present and future zoning applicable to the Property, the
financial condition of the Property or any other representation or warranty respecting any
income, expenses, charges, liens or encumbrances, rights or claims on, affecting or
pertaining to the Property or any part thereof.

              6.4     Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that the following are true and correct as of the date hereof and shall be true
and correct as of the Closing Date:

              (a)     The Purchaser is duly organized, validly existing and in good standing
under the laws of the state of its formation.

              (b)     The Purchaser has all necessary power and authority to enter into this
Agreement and has taken all action necessary to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to perform its obligations hereunder,
and no other proceedings on the part of the Purchaser are necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and delivered by
the Purchaser and is a valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

               (c)    No consent, waiver, agreement, approval, permit or authorization of, or
declaration, filing, notice or registration to or with, any United States federal or state
governmental or regulatory authority is required to be made or obtained by the Purchaser in
connection with the execution, delivery and performance of this Agreement or any agreement
ancillary to this Agreement and the consummation of the transactions contemplated hereby
or thereby.

              (d)    On the Closing Date, the Purchaser will have cash on hand sufficient to
deliver the Purchase Price to the Seller.

               (e)    The representations and warranties of Purchaser shall survive the
Closing.

       7.      Remedies For Default.

             7.1    Seller Defaults. If the transaction herein provided shall not be closed
by reason of Seller’s default under this Agreement, then Purchaser shall have, as its
exclusive remedies, the right to either (a) terminate this Agreement or (b) specifically
enforce this Agreement (but no other action, for damages or otherwise, shall be
permitted).


                                                5

  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 105 of 175
                                                                                                     105
 Case 19-00507          146
                    Doc 134           04/06/20 Entered 03/23/20
                                Filed 03/23/20           04/06/20 17:16:10
                                                                  16:06:05        Desc Main
                                Document           15 of 29
                                              Page 13    84



              7.2    Purchaser defaults. If the transaction herein provided shall not be
closed by reason of Purchaser’s default under this Agreement, then Seller shall have, as its
exclusive remedies, the right to either (a) terminate this Agreement or (b) specifically
enforce this Agreement (but no other action, for damages or otherwise, shall be
permitted).

       8.     Termination.

             8.1    This Agreement may be terminated by mutual written consent of the
Purchaser and the Seller at any time, subject to any necessary or appropriate order of or
approval from the Bankruptcy Court.

              8.2    This Agreement shall also terminate if the Sale Order is not entered.

       9.     Miscellaneous.

               9.1    Exhibits; Schedules; Entire Agreement; Modification. All exhibits and
schedules attached and referred to in this Agreement are hereby incorporated herein as if fully
set forth in (and shall be deemed to be a part of) this Agreement. This Agreement contains
the entire agreement between the parties respecting the matters herein set forth and supersedes
any prior agreements between the parties hereto respecting such matters. This Agreement
may not be modified or amended except by written agreement signed by both parties.

                9.2    Business Days. Whenever any action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a certain period
of time (or by a particular date) that ends (or occurs) on a non-Business Day, then such period
(or date) shall be extended until the next succeeding Business Day. As used herein, the term
“Business Day” shall be deemed to mean any day, other than a Saturday or Sunday, on which
commercial banks in the State of Iowa are not required or authorized to be closed for business.

               9.3    Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after negotiation and
consultation, have reviewed and revised this Agreement. As such, the terms of this Agreement
shall be fairly construed and the usual rule of construction, to wit, that ambiguities in this
Agreement should be resolved against the drafting party, shall not be employed in the
interpretation of this Agreement or any amendments, modifications or exhibits hereto or
thereto. Whenever the words “including,” “include” or “includes” are used in this
Agreement, they shall be interpreted in a non-exclusive manner. The word “any” does not
preclude “all” and vice versa. Terms in singular or plural shall be read interchangeably. The
word “or” is inclusive. Except as otherwise indicated, all Exhibit, Schedules and Section
references in this Agreement shall be deemed to refer to the Exhibits, Schedules and Sections
in this Agreement.

              9.4    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Iowa, without giving effect to principles of conflicts
of law, and, where applicable, the U.S. Bankruptcy Code.


                                              6

  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 106 of 175
                                                                                                  106
 Case 19-00507           146
                     Doc 134           04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05        Desc Main
                                 Document           16 of 29
                                               Page 14    84



                9.5    Assignments; Successors and Assigns. Purchaser may assign or transfer
its rights or obligations under this Agreement without the prior written consent of the Seller.
In the event of an assignment or transfer, the transferee shall assume in writing all of the
transferor’s obligations and shall succeed to the rights and benefits and remedies hereunder.

                9.6     Notices. All notices, requests or other communications that may be or
are required to be given, served or sent by either party hereto to the other shall be deemed to
have been properly given, if in writing and shall be deemed received (a) upon delivery, if
delivered in person or by facsimile transmission, with receipt thereof confirmed by printed
facsimile acknowledgment (with a confirmation copy delivered in person or by overnight
delivery), (b) one (1) Business Day after having been deposited for next day overnight delivery
with any reputable overnight courier service, or (c) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the United States
Postal Office and sent by registered or certified mail, postage paid, return receipt requested,
and in each case, addressed as follows:

                                        To Seller:

                                        Charles L. Smith, Chapter 7 Trustee
                                        25 Main Place, Suite 200
                                        Council Bluffs, Iowa 51503
                                        (712) 325-9000

                                        To Purchaser:

                                        First Security Bank & Trust Company
                                        809 Clark Street
                                        P.O. Box 577
                                        Charles City, Iowa 50616-0577
                                        (641) 257-1232

                9.7     Third Parties. Nothing in this Agreement, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this Agreement
upon any other person other than the parties hereto and their respective permitted successors
and assigns, nor is anything in this Agreement intended to relieve or discharge the obligation
or liability of any third persons to any party to this Agreement, nor shall any provision give
any third parties any right of subrogation or action over or against any party to this
Agreement. Except as set forth below, this Agreement is not intended to and does not create
any third party beneficiary rights whatsoever.

              9.8     Legal Costs. The Parties agree that they shall pay directly any legal costs
that they have incurred on their own behalf in the preparation of this Agreement, all deed and
other agreements pertaining to this transaction, and that such legal costs shall not be part of
the Closing costs.

              9.9    Counterparts. This Agreement may be executed in one or more
counterparts, including counterparts transmitted by e-mail or facsimile, each of which shall

                                               7

  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 107 of 175
                                                                                                    107
 Case 19-00507            146
                      Doc 134          04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05         Desc Main
                                 Document           17 of 29
                                               Page 15    84



be deemed an original. When counterparts, e-mail, or facsimile copies have been executed by
all parties, they shall have the same effect as if the signatures to each counterpart or copy were
upon the same documents, and e-mail and facsimile counterparts shall be deemed valid as
originals.

               9.10 Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be effective and binding
only when a counterpart hereof has been executed and delivered by each party hereto.

              9.11 No Implied Waivers. No failure or delay of either party in the exercise
of any right or remedy given to such party hereunder or the waiver by any party of any
condition hereunder for its benefit (unless the time specified in this Agreement for exercise of
such right or remedy has expired) shall constitute a waiver of any other or further right or
remedy, nor shall any single or partial exercise of any right or remedy preclude other or further
exercise thereof or any other right or remedy. No waiver by either party of any breach
hereunder or failure or refusal by the other party to comply with its obligations shall be
deemed a waiver of any other or subsequent breach, failure or refusal to so comply.

              9.12 Discharge of Seller’s Obligations. Except as otherwise expressly
provided in this Agreement, Purchaser’s acceptance of the Deed and Bill of Sale shall be
deemed a discharge of all of the obligations of Seller hereunder that are required to be
performed at or prior to Closing and all of Seller’s covenants and agreements (except express
representations and warranties) in this Agreement shall merge in the documents and
agreements executed at the Closing and shall not survive the Closing, except and to the extent
that, pursuant to the express provisions of this Agreement, any of such covenants or
agreements are to survive the Closing.

                9.13 Unenforceability. If any portion of any provision of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, then such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and such provisions
shall be limited and construed as if such invalid, illegal or unenforceable provision or portion
thereof were not contained herein, unless doing so would materially and adversely affect a
party or the benefits that such party is entitled to receive under this Agreement.

          9.14 Waiver of Trial by Jury and Attorney’s Fees and Expense. SELLER
AND PURCHASER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR
CONTRACT) BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT. IN
ANY SUCH TRIAL OR ACTION OR PROCEEDING ETC., THE PREVIALING
PARTY SHALL BE ENTITLED TO BE PAID FROM THE OTHER PARTY ANY AND
ALL REASONABLE COSTS AND EXPENSES INCURRED, INCLUDING
REASONABLE ATTORNEY’S FEES AND EXPENESE. THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE CLOSING.

               9.15   [Reserved].


                                                8

  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 108 of 175
                                                                                                     108
 Case 19-00507          146
                    Doc 134           04/06/20 Entered 03/23/20
                                Filed 03/23/20           04/06/20 17:16:10
                                                                  16:06:05        Desc Main
                                Document           18 of 29
                                              Page 16    84



              12.20 Forum. Any dispute that arises under or relates to this Agreement
(whether arising under contract, tort, at law or in equity) shall be resolved in the Bankruptcy
Court.

              12.21 [intentionally left blank]

                          [Remainder of Page Intentionally Left Blank]




                                                 9

  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 109 of 175
                                                                                                  109
Case 19-00507   Doc 146
                    134   Filed 04/06/20           04/06/20 17:16:10
                                03/23/20 Entered 03/23/20   16:06:05   Desc Main
                          Document           19 of 29
                                        Page 17    84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 110 of 175
                                                                                   110
Case 19-00507   Doc 146
                    134   Filed 04/06/20           04/06/20 17:16:10
                                03/23/20 Entered 03/23/20   16:06:05   Desc Main
                          Document      Page 18
                                             20 of 29
                                                   84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 111 of 175
                                                                                   111
Case 19-00507   Doc 146
                    134   Filed 04/06/20           04/06/20 17:16:10
                                03/23/20 Entered 03/23/20   16:06:05   Desc Main
                          Document           21 of 29
                                        Page 19    84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 112 of 175
                                                                                   112
Case 19-00507   Doc 146
                    134   Filed 04/06/20           04/06/20 17:16:10
                                03/23/20 Entered 03/23/20   16:06:05   Desc Main
                          Document           22 of 29
                                        Page 20    84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 113 of 175
                                                                                   113
Case 19-00507   Doc 146
                    134   Filed 04/06/20           04/06/20 17:16:10
                                03/23/20 Entered 03/23/20   16:06:05   Desc Main
                          Document      Page 21
                                             23 of 29
                                                   84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 114 of 175
                                                                                   114
Case 19-00507   Doc 146
                    134   Filed 04/06/20           04/06/20 17:16:10
                                03/23/20 Entered 03/23/20   16:06:05   Desc Main
                          Document           24 of 29
                                        Page 22    84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 115 of 175
                                                                                   115
Case 19-00507   Doc 146
                    134   Filed 04/06/20           04/06/20 17:16:10
                                03/23/20 Entered 03/23/20   16:06:05   Desc Main
                          Document           25 of 29
                                        Page 23    84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 116 of 175
                                                                                   116
Case 19-00507   Doc 146
                    134   Filed 04/06/20           04/06/20 17:16:10
                                03/23/20 Entered 03/23/20   16:06:05   Desc Main
                          Document           26 of 29
                                        Page 24    84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 117 of 175
                                                                                   117
 Case 19-00507        146
                  Doc 134         04/06/20 Entered 03/23/20
                            Filed 03/23/20           04/06/20 17:16:10
                                                              16:06:05   Desc Main
                            Document           27 of 29
                                          Page 25    84



                                    EXHIBIT B


                             COURT OFFICER DEED
                              Recorder’s Cover Sheet

Preparer Information: (name, address and phone number)
_________________

Taxpayer Information: (name and complete address)
____________

Return Document To: (name and complete address)
_________________

Grantor:


Grantee:


Legal Description: See Next Page

Document or instrument number of previously recorded documents:




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 118 of 175
                                                                                     118
 Case 19-00507          146
                    Doc 134          04/06/20 Entered 03/23/20
                               Filed 03/23/20           04/06/20 17:16:10
                                                                 16:06:05       Desc Main
                               Document           28 of 29
                                             Page 26    84




                                          COURT OFFICER DEED


Matter name: _______________________

now pending in the _________________________ Court. Case No. __________

       Pursuant to the authority and power vested in the undersigned, and in consideration
of _________________ Dollar(s) and other valuable consideration, the undersigned, in the
representative capacity designated below, hereby Convey(s) to _________________ the
following described real estate in _________________ County, Iowa:



        Words and phrases herein, including acknowledgement hereof, shall be construed as
in the singular or plural number, and as masculine, feminine or neutral gender, according to
the context.

Dated: ___________________________.

 By:
                                        Title
 By:
                                        Title


As __________________ *in the above entitled estate or cause.

As __________________ *in the above entitled estate or cause.

*Executor, Administrator, Guardian, Conservator, Trustee, Referee, Commissioner, or
Receiver

STATE OF IOWA, COUNTY OF _________________

This record was acknowledged before me on ___________________________, by
___________
_____________________________________________________________________________.



                                                 ________________________________
                                                 Signature of Notary Public




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 119 of 175
                                                                                               119
 Case 19-00507          146
                    Doc 134           04/06/20 Entered 03/23/20
                                Filed 03/23/20           04/06/20 17:16:10
                                                                  16:06:05         Desc Main
                                Document           29 of 29
                                              Page 27    84




                                         EXHIBIT C

                    CERTIFICATION OF NON-FOREIGN STATUS

        Section 1445 of the Internal Revenue Code provides that a transferee of a U.S. real
property interest must withhold tax if the transferor is a foreign person. To inform the
transferee that withholding of tax is not required upon the disposition of a U.S. real property
interest by Chapter 7 Trustee Charles L. Smith (the “Affiant”), the Affiant hereby certifies the
following that:

       1.      Affiant is not a foreign person, foreign corporation, foreign partnership, foreign
               trust, or foreign estate (as those terms are defined in the Internal Revenue Code
               and Income Tax Regulations);

       2.      The U.S. Federal Identification Number of the Affiant is XX-XXXXXXX ; and

       3.     Affiant is not a disregarded entity as defined in Internal Revenue Regulations
              §1.1445.2(b)(2)(iii); and

       4.     The address of Affiant is: 25 Main Place, Suite 200, Council Bluffs, Iowa
              51503.

        Affiant understands that this certification may be disclosed to the Internal Revenue
Service by transferee and that any false statement contained herein could be punished by fine,
imprisonment, or both.

      Under penalties of perjury the undersigned declares that the undersigned has
examined this certification and to the best of his knowledge and belief it is true, correct and
complete.

       Dated: [ _____________ ], 20__.


                                            By: Charles L. Smith
                                            Capacity: Chapter 7 Trustee




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 120 of 175
                                                                                                    120
 Case 19-00507           146
                     Doc 134           04/06/20 Entered 03/23/20
                                 Filed 03/23/20           04/06/20 17:16:10
                                                                   16:06:05         Desc Main
                                 Document           30 of 29
                                               Page 28    84



                                         EXHIBIT D

                     BILL OF SALE AND GENERAL ASSIGNMENT

       THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignments is
executed as of the ______ day of ___________, 20__ by Chapter 7 Trustee Charles L. Smith
(“Assignor”) in favor of First Security Bank & Trust Company (“Assignee”).

       WHEREAS, Assignee is this day purchasing from Assignor and Assignor is
conveying to Assignee the Personal Property (as such term is described in that certain
Purchase Agreement dated as of _____________________      between     Assignor    and
Assignee).

        WHEREAS, in addition to the sale of Personal Property, Assignor also will assign,
transfer, set over and deliver to Assignee all of Assignor’s rights, if any, in and for all other
items of personal property, whether or not affixed or attached to, or placed or situated upon,
the Property, and any incidental rights and appurtenances relating thereto, all as described in
Exhibit A1 appended hereto, and also in ¶¶ A and B infra (collectively, the “Assigned
Properties”):

       A.      To the extent assignable without third party consents or any cost or expense to
Assignor, all of Assignor’s right, title and interest in and to all use, occupancy, building and
operating permits, licenses, approvals, documents, instruments, if any, issued from time to
time with respect to the Property or the Assigned Properties; provided, however, if any such
assignment may be made at an additional cost or expense, Assignor shall assign all of
Assignor’s right, title and interest therein if and to the extent Assignee shall pay such
additional cost or expense; and

        B.     All of Assignor’s right, title and interest in and to all existing and assignable
guaranties and warranties (express or implied), if any, issued in connection with the
construction, alteration and repair of the Property or the purchase, installation and the repair
of the Assigned Properties.

        NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

       1.      Assignor hereby assigns, transfers, sets over and delivers to Assignee, its
               successors and assigns, all of Assignor’s right, title and interest, if any, in and
               to the Assigned Properties.

       2.      This Assignment is made without warranty, representation, or guaranty by,
               or recourse against Assignor of any kind whatsoever.

       3.      This Assignment may be executed in any number of counterparts, each of
               which may be executed by any one or more of the parties hereto, but all of
               which shall constitute one and the same instrument, and shall be binding and




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 121 of 175
                                                                                                     121
 Case 19-00507       146
                 Doc 134           04/06/20 Entered 03/23/20
                             Filed 03/23/20           04/06/20 17:16:10
                                                               16:06:05        Desc Main
                             Document           31 of 29
                                           Page 29    84



            effective when all parties hereto have executed and delivered at least one
            counterpart.

      4.    The terms and provisions of this Assignment shall be binding upon and inure
            to the benefit of the respective parties hereto, and their respective successors
            and assigns.

       IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly
executed as of the day and year first written above.

                                        ASSIGNOR:


                                        Name: Charles L. Smith
                                        Capacity: Chapter 7 Trustee


                                        ASSIGNEE:

                                        First Security Bank & Trust Company,


                                        By:
                                        Its:




  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 122 of 175
                                                                                               122
 Case 19-00507                   146
                             Doc 136               04/06/20 Entered 03/24/20
                                             Filed 03/24/20           04/06/20 08:36:24
                                                                               16:06:05   Desc Main
                                             Document
                                             Document Page  Page32 of13
                                                                 1 of 84



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on ________________, 2020; and based upon the

record of the Sale Hearing and the facts set forth in the Motion as affirmed by the Trustee’s

Affidavit; and it appearing that due, good, sufficient and timely notice of the relief sought

and granted in this order has been given and that no other or further notice need be given; at




                                   1
                               (;+,%,7%%
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 123 of 175
                                                                                                      123
  Case 19-00507                 146
                            Doc 136              04/06/20 Entered 03/24/20
                                           Filed 03/24/20           04/06/20 08:36:24
                                                                             16:06:05                        Desc Main
                                           Document
                                           Document Page  Page33 of13
                                                               2 of 84



which time all interested parties were offered an opportunity to be heard with respect to the

Motion; and the Court having had an opportunity to consider all responses and objections to

the Motion; and it appearing that the relief requested in the Motion is in the best interests of

this Estate, its creditors and other parties-in-interest; and after due deliberation and good

cause appearing therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the




1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                   2
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 124 of 175
                                                                                                                                  124
 Case 19-00507            146
                      Doc 136           04/06/20 Entered 03/24/20
                                  Filed 03/24/20           04/06/20 08:36:24
                                                                    16:06:05           Desc Main
                                  Document
                                  Document Page  Page34 of13
                                                      3 of 84



circumstances, to all interested persons and entities, including the following: (a) the U.S.

Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a



                                   3
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 125 of 175
                                                                                                   125
 Case 19-00507            146
                      Doc 136            04/06/20 Entered 03/24/20
                                   Filed 03/24/20           04/06/20 08:36:24
                                                                     16:06:05            Desc Main
                                   Document
                                   Document Page  Page35 of13
                                                       4 of 84



collusive manner with any person and the purchase price was not controlled by any

agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property, and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement constitutes

the highest and best offer for the Property constitutes a valid and sound exercise of the

Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the



                                   4
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 126 of 175
                                                                                                     126
 Case 19-00507            146
                      Doc 136           04/06/20 Entered 03/24/20
                                  Filed 03/24/20           04/06/20 08:36:24
                                                                    16:06:05         Desc Main
                                  Document
                                  Document Page  Page36 of13
                                                      5 of 84



Property or there is a bona fide dispute as to ownership. The transfer of the Property to the

Purchaser under the Agreement will be a legal, valid, and effective transfer of the Property,

and, except as otherwise provided herein, vests or will vest the Purchaser with all right, title,

and interest of the Debtor to the Property free and clear of all liens, claims, encumbrances,

obligations, liabilities, contractual commitments or interests of any kind or nature

whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than the sum

of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights) to be

released to the Trustee pursuant to the Agreement, all Interests shall attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds. For the

avoidance of doubt, any and all lien, interest, or rights asserted against the Land,

Improvements and Appurtenant Rights will only attach to the amount attributable to the

sale of the Land, Improvements and Appurtenant Rights (viz. $1,075,000 - $150,000 =

$925,000) and any and all lien, interest, or rights asserted against the Personal Property will

attach to the $25,000 attributable to the sale of the Personal Property sale.

        L.     The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.     The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                  5
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 127 of 175
                                                                                                    127
 Case 19-00507            146
                      Doc 136           04/06/20 Entered 03/24/20
                                  Filed 03/24/20           04/06/20 08:36:24
                                                                    16:06:05        Desc Main
                                  Document
                                  Document Page  Page37 of13
                                                      6 of 84



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 128 of 175
                                                                                                    128
 Case 19-00507          146
                    Doc 136           04/06/20 Entered 03/24/20
                                Filed 03/24/20           04/06/20 08:36:24
                                                                  16:06:05       Desc Main
                                Document
                                Document Page  Page38 of13
                                                    7 of 84



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

              1.     Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

              2.     Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

              3.     Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

              4.     Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the Trustee

is authorized and directed to transfer the Property to the Purchaser and, as of the Closing

Date, the Purchaser shall take title to and possession of the Property free and clear of all

Interests of any kind or nature whatsoever, including but not limited to any existing claims

based on copyright infringement, liens or encumbrances, with all such Interests to attach to



                                  7
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 129 of 175
                                                                                                 129
 Case 19-00507           146
                     Doc 136           04/06/20 Entered 03/24/20
                                 Filed 03/24/20           04/06/20 08:36:24
                                                                   16:06:05         Desc Main
                                 Document
                                 Document Page  Page39 of13
                                                     8 of 84



the proceeds ultimately attributable to the Property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                  8
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 130 of 175
                                                                                                     130
 Case 19-00507            146
                      Doc 136            04/06/20 Entered 03/24/20
                                   Filed 03/24/20           04/06/20 08:36:24
                                                                     16:06:05           Desc Main
                                   Document
                                   Document Page  Page40 of13
                                                       9 of 84



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 131 of 175
                                                                                                          131
 Case 19-00507           146
                     Doc 136           04/06/20 Entered 03/24/20
                                 Filed 03/24/20           04/06/20 08:36:24
                                                                   16:06:05        Desc Main
                                 Document           41 of 13
                                               Page 10    84



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                  10
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 132 of 175
                                                                                                  132
 Case 19-00507           146
                     Doc 136           04/06/20 Entered 03/24/20
                                 Filed 03/24/20           04/06/20 08:36:24
                                                                   16:06:05         Desc Main
                                 Document           42 of 13
                                               Page 11    84



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.

               16.    Non-material Modifications. The Agreement and any related



                                  11
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 133 of 175
                                                                                                  133
 Case 19-00507           146
                     Doc 136            04/06/20 Entered 03/24/20
                                  Filed 03/24/20           04/06/20 08:36:24
                                                                    16:06:05       Desc Main
                                  Document           43 of 13
                                                Page 12    84



agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.      Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.      Stay of Order. Pursuant to Bankruptcy Rule 6004(h), this Order shall

not be stayed and shall be and is immediately effective. Time is of the essence in closing the

Transactions referenced herein, and the Debtor and the Purchaser intend to close the

Transactions as soon as practicable. Any party objecting to this Order must exercise due

diligence in filing an appeal and pursuing a stay, or risk its appeal being foreclosed as moot.

If any further stay is desired, any requests for a stay and any controversy over the extent of a

bond that is necessary to protect the estate from delay in the sale shall be made to the

appropriate tribunal.

       Dated: ____________________, 2020



                                             Hon. Thad J. Collins
                                             Chief Judge

ORDER PREPARED BY:


                                  12
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 134 of 175
                                                                                                   134
 Case 19-00507          146
                    Doc 136         04/06/20 Entered 03/24/20
                              Filed 03/24/20           04/06/20 08:36:24
                                                                16:06:05   Desc Main
                              Document           44 of 13
                                            Page 13    84



Charles L. Smith
Chapter 7 Trustee




                                  13
  Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 135 of 175
                                                                                       135
Case 19-00507   Doc 146
                    135   Filed 04/06/20
                                03/24/20 Entered 03/24/20
                                                   04/06/20 08:00:32
                                                            16:06:05   Desc Main
                          Document
                           Document Page Page45    84
                                              6 of 8




                                                                       Exhibit A to RESISTANCE OF EQUITY
                                                                       SECURITY HOLDERS TO
                                                                       TRUSTEE’S MOTION TO
                        (;+,%,7&&
Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 136 of 175SHORTEN TIME
                                                                       Page 1
                                                                                                           136
Case 19-00507   Doc 146
                    135   Filed 04/06/20
                                03/24/20 Entered 03/24/20
                                                   04/06/20 08:00:32
                                                            16:06:05   Desc Main
                          Document
                           Document Page Page46
                                              7 of 84
                                                   8




                                                                       Exhibit A to RESISTANCE OF EQUITY
                                                                       SECURITY HOLDERS TO
                                                                       TRUSTEE’S MOTION TO
Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 137 of 175SHORTEN TIME
                                                                       Page 2
                                                                                                       137
Case 19-00507   Doc 146
                    135   Filed 04/06/20
                                03/24/20 Entered 03/24/20
                                                   04/06/20 08:00:32
                                                            16:06:05   Desc Main
                          Document
                           Document Page Page47
                                              8 of 84
                                                   8




                                                                       Exhibit A to RESISTANCE OF EQUITY
                                                                       SECURITY HOLDERS TO
                                                                       TRUSTEE’S MOTION TO
Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 138 of 175SHORTEN TIME
                                                                       Page 3
                                                                                                       138
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 48 of 84




                                                                                 (;+,%,7''




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 139 of 175
                                                                                 139
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 49 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 140 of 175
                                                                                 140
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 50 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 141 of 175
                                                                                 141
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 51 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 142 of 175
                                                                                 142
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 52 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 143 of 175
                                                                                 143
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 53 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 144 of 175
                                                                                 144
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 54 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 145 of 175
                                                                                 145
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 55 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 146 of 175
                                                                                 146
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 56 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 147 of 175
                                                                                 147
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 57 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 148 of 175
                                                                                 148
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 58 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 149 of 175
                                                                                 149
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 59 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 150 of 175
                                                                                 150
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 60 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 151 of 175
                                                                                 151
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 61 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 152 of 175
                                                                                 152
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 62 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 153 of 175
                                                                                 153
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 63 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 154 of 175
                                                                                 154
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 64 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 155 of 175
                                                                                 155
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 65 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 156 of 175
                                                                                 156
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 66 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 157 of 175
                                                                                 157
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 67 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 158 of 175
                                                                                 158
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 68 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 159 of 175
                                                                                 159
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 69 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 160 of 175
                                                                                 160
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 70 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 161 of 175
                                                                                 161
 Case 19-00507               Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05                 Desc Main
                                       Document      Page 71 of 84



    Fir s t S ec u r it y
    809 Clark Street
    P.O. Box 577
    Charles City, IA 50616
    1stsecuritybank.com

 March 9,2020

 Charles L, Smith, Chapter 7 Trustee
 25 Main Place, Suite 200
 Council Bluffs, IA 51503

 RE: Proposal to Acquire and Complete the Housing/Commercial Space Project Located at 123 N. Main
 Street, Charles City, IA.

 Mr. Smith:
 First Security Bank & Trust Company would like to submit a bid for this proposal of $1,100,000 for the
 purchase of the real estate and related personal property.

If First Security Bank & Trust Company were the high bidder, our primary intention would be to
acknowledge that we do not have the capacity to complete this project. We will actively pursue a buyer
that will comply with all procurement requirements specified in this bid proposal checklist. We would
make a new buyer aware that the State of Iowa, through the IEDA has set aside a maximum of
$1,000,000 of Community Development Block Grant Disaster Recovery (DR) assistance for the
completion of the residential units in the building. DR assistance is contingent upon the developer's
agreement to the terms of affordability associated with this funding, which include a requirement that
51% of the residential units must be leased to income qualified persons of low-to-moderate income at a
cost to lease or rent that is no higher than the applicable rent limits. In addition to the terms of
affordability, all federal regulations will apply to the construction project, including but not limited to:
Federal Labor Standards Davis Bacon Wages, environmental review, and federal contract provisions.

We would also make a new developer aware there may be tax increment financing incentives available,
but they would need to coordinate that directly with Steve Diers, City Administrator of Charles City.

Additionally, we would inform a new developer this parcel is located within a current Opportunity Zone
(Census tract: 19067480400), which may allow for added investment.

If First Security Bank & Trust Company was not able to obtain a new developer for this project, we
would work with the IEDA & the City of Charles City to complete this project & would solicit competitive
bids with qualified contractors.

$inrprp lu




Mark G. Miller
Executive Vice-President




Member FDIC                       Visit us at: www.1stsecuritybank.com                               LtM f
  Case 6:20-cv-02041-CJW-KEM Document
                              (;+,%,7((12-5 Filed 07/07/20 Page 162 of 175
                                                                                                               162
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 72 of 84




Case 6:20-cv-02041-CJW-KEM &9)*#*5''
                            Document 12-5 Filed 07/07/20 Page 163 of 175
                                                                                 163
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 73 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 164 of 175
                                                                                 164
Case 19-00507       146
                Doc 143         04/06/20 Entered 03/27/20
                          Filed 03/27/20           04/06/20 14:59:30
                                                            16:06:05   Desc Main
                          Document
                           Document Page Page74    84
                                              1 of 7




                          &9)*#*5((
Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 165 of 175
                                                                                   165
Case 19-00507       146
                Doc 143         04/06/20 Entered 03/27/20
                          Filed 03/27/20           04/06/20 14:59:30
                                                            16:06:05   Desc Main
                          Document
                           Document Page Page75    84
                                              2 of 7




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 166 of 175
                                                                                   166
         Case 19-00507            146
                              Doc 143            04/06/20 Entered 03/27/20
                                           Filed 03/27/20           04/06/20 14:59:30
                                                                             16:06:05            Desc Main
                                           Document
                                            Document Page Page76    84
                                                               3 of 7

MEMO
March 26, 2020
To:   Trustee Charles L. Smith
From: Ann Schmid, Iowa Economic Development Authority – Community Development – Disaster Recovery
Team Leader

RE:    McQuillen Place Multi-Family Housing, Charles City, Iowa – Proposal Process

In March 2013, Charles Thomson and the Cerro Gordo County Board of Supervisors applied to the Iowa Economic
Development Authority (IEDA) for Federal Community Development Block Grant Disaster Recovery (CDBG-DR)
funding for the production of new housing units in a project known as McQuillen Place, located at 123 N. Main Street
in Charles City, IA.

Through a series of events (documented on the attached Memo to Justice David Baker dated 07/03/2018) the IEDA
continued to monitor this project with Mr. Thomson, Cerro Gordo County, and the lending entities on this project,
including participating in an all-day mediation on July 6, 2018 in Charles City. At that time, the IEDA was no longer
approving draws on this project, but the project had already drawn down $2,837,100 of the original $2,940,000
awarded to this project. Leaving $102,900 undrawn.

In December 2019, the IEDA was informed that Charles L. Smith had been appointed Chapter 7 Bankruptcy Trustee.
The IEDA reached out to Mr. Smith. The IEDA pursued the opinion that if ownership could be transferred through
this process, and the future owner could complete the project within the terms of the federal assistance, IEDA could
document satisfactory completion of the project under the federal program.

On January 27, 2020, The IEDA participated in the 341 Creditor’s Meeting in Mason City, IA, lead by the appointed
Bankruptcy Trustee, Mr. Charles L. Smith. That same day, all interested parties toured the incomplete structure located
at 123 N. Main Street, and conducted an initial meeting with the Trustee to discuss a process to seek proposals for the
disbursement of the property.

The IEDA saw this disbursement proposal process to be two-fold:
1) Provide the Trustee a mechanism to receive competitive bids for the Acquisition of Real Property and the Personal
Property located within the structure, and

2) Allow developers the opportunity to apply for an additional $1,000,000 of Federal CDBG-DR funds to complete
the project.

The IEDA modified application documents that are typically used for competitive rounds of CDBG-DR funding and
streamlined the proposal process by auto-populating some fields of the application process, as this process would be
limited to the single project site. While IEDA worked closely with the Trustee, it was always understood that the final
disposition of the property was the sole discretion of the Trustee. IEDA would evaluate applications for CDBG-DR
funding based on State program guidelines and federal program requirements only. IEDA would advise the Trustee
as to which (if any) of the applicants would be eligible for the CDBG-DR funds, and ultimately if an eligible developer
was selected by the Trustee, they would, as such, be awarded the CDBG-DR funds (as ownership of the property is
necessary to utilize the CDBG-DR funding).

On February 10, 2020, the IEDA created a link for shared application documents and emailed it to all interested parties
(City, Bank, Trustee) along with the following developers:

brentdahlstrom@gmail.com ;                                        drb@barkerapartments.com;
maryg@gronenproperties.com;                                       kylegalloway@barkercompanies.com ;
          Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 167 of 175
                                                                                                                     167
         Case 19-00507             146
                               Doc 143            04/06/20 Entered 03/27/20
                                            Filed 03/27/20           04/06/20 14:59:30
                                                                              16:06:05              Desc Main
                                            Document
                                             Document Page Page77    84
                                                                4 of 7
jim@hobarthistoricrestoration.com ;                                 tj@blackbirdinvest.com;
tim@ctdevelopmentiowa.com;                                          justin@blackbirdinvest.com;
sle@aspectinc.net;                                                  TroyH@HansenRES.com;
jenny.clayton@seldin.com;                                           AndyV@HansenRES.com;
phyllisp@seldin.com;                                                jesse.frey@hubbellrealty.com;
jhassman@cvpadvisors.com;                                           wanderson@sherman-associates.com
markholtkamp@yahoo.com;                                             xanddrew@msn.com
caleb@pyramidpropertygroup.com ;                                    cthomson@doall.com
vincent.king@fbfs.com;                                              james.gray@corniceandrose.com
flevy@newburyliving.com;                                            m.miller@1stsecuritybank.com
sam@chihousing.com;

The link included a cover letter from the Trustee, all application documents, and the instruction that the link could be
disseminated publicly by any interested party.

Prior to proposals being received, IEDA fielded multiple phone calls and emails. IEDA answered general questions
and directed developers to other sources of information such as the City or the County Assessor. All inquiries were
treated equally and promptly.

March 9, 2020 – Proposals were due to IEDA. Two proposals were received: 1)Binstock Development LLC, 2) First
Security Bank of Charles City.

March 12, 2020 – IEDA met in person with the Trustee and the City to go over the received proposals. IEDA informed
all parties that neither of the two proposals qualified for CDBG-DR funding (See IEDA’s Proposal Summary). It was
agreed upon that IEDA’s decline letters would be sent after the Trustee made final determination on the disposition of
the property, so as not to create any false understanding of the process. As of the date of this memo those decline letters
are being finalized by IEDA and will be sent shortly.

IEDA provided technical assistance by providing the Trustee with a summary of the CDBG-DR applications and
IEDA’s funding determinations; however, the final determination for disposition remained with the Trustee.




          Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 168 of 175
                                                                                                                         168
Case 19-00507   Doc 146
                    143   Filed 04/06/20           04/06/20 14:59:30
                                03/27/20 Entered 03/27/20   16:06:05   Desc Main
                          Document
                           Document Page Page78    84
                                              5 of 7




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 169 of 175
                                                                                   169
         Case 19-00507            146
                              Doc 143            04/06/20 Entered 03/27/20
                                           Filed 03/27/20           04/06/20 14:59:30
                                                                             16:06:05            Desc Main
                                           Document
                                            Document Page Page79    84
                                                               6 of 7



MEMO
July 3, 2018
To:   Justice David Baker
From: Ann Schmid, Iowa Economic Development Authority – Community Development – Disaster Recovery

RE:     McQuillen Place Multi-Family Housing, Charles City, Iowa

As a result of the 2008 Iowa Floods, the State of Iowa received just under one billion dollars of disaster recovery
funding from the Federal Department of Housing and Urban Development (HUD). To disburse funds efficiently, the
Iowa Economic Development Authority (IEDA) developed a “Super County” system, selecting a large county in each
affected region and entering into a single DR-CDBG contract with that county to expend disaster recovery funds within
the larger multi-county geographic area. Applications for funding for projects were submitted to IEDA, which made
awards through Super Counties and each Super County acted as a pass-through of funds to the project’s developer.

As it pertains to the McQuillen Place project in Charles City, the following events may be relevant to the pending
litigation and mediation:

March 2009 – IEDA executed Contract 08-DRH-202 with Cerro Gordo County to provide funding assistance to 20
flood affected counties, including Floyd County.

March 1, 2013 – Charles Thomson and the Cerro Gordo County Board of Supervisors applied for disaster recovery
funding for McQuillen Place.

July 5, 2013 – IEDA awarded disaster recovery funding to Cerro Gordo County for 2 projects including the McQuillen
Place project in Charles City.

July 2013 – The Cerro Gordo County Board of Supervisors approved and signed Amendment 11 to Contract 08-DRH-
202 pertaining to an award of $2,940,000 to McQuillen Place in Charles City.

November 6, 2013 – IEDA issued the project “Release of Funds” indicating that environmental compliance was
completed, and that project commencement was approved.

October 2014 – IEDA attended the official Ground-Breaking Ceremony for McQuillen Place

January 1, 2015 – Cerro Gordo County filed the Restrictions Agreement required under HUD rules and a mortgage on
the property in the amount of the DR-CDBG investment. IEDA acknowledges that the mortgage held by Cedar Rapids
Bank and Trust (CRB&T) is in the primary position.

2015 – 2018 – IEDA continued to monitor the project and provided quarterly project status updates to HUD describing
slow progress.

March 16, 2018 – Charles Thomson contacted IEDA to disclose that the bank holding the construction lien intended
to foreclose on the 1st position mortgage. Mr. Thomson stated that he believed there was a path to a resolution and that
it would not come to foreclosure, but he would keep IEDA up to date on any further developments. IEDA later learned
that, in fact CRB&T had filed the foreclosure action and attempted service by issuing the petition on Mr. Thomson,
which we understand he has disputed. The petition was also served on Cerro Gordo County, and its county attorney
has filed an answer.

                                                                                                              Page 1 of 2
          Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 170 of 175
                                                                                                                      170
         Case 19-00507             146
                               Doc 143            04/06/20 Entered 03/27/20
                                            Filed 03/27/20           04/06/20 14:59:30
                                                                              16:06:05              Desc Main
                                            Document
                                             Document Page Page80    84
                                                                7 of 7



May 9, 2018 – IEDA requested that Mr. Thomson schedule an on-site meeting with the banks, IEDA, and the City to
ascertain the status of the project and discuss the financial situation.

May 24, 2018 – IEDA staff met on site with owner Charles Thomson, architect James Gray, City of Charles City
representatives and the grant administrator. Representatives of the banks were not present. IEDA ascertained that Mr.
Thomson had not invited representatives of the banks to the meeting. After multiple requests, two representatives from
the local bank, First Security, arrived, but CRB&T representatives were not available for the meeting.

The group toured the project site, then proceeded to Charles City City Hall to meet and discuss the project. Since the
primary lender was not present, the conversation was limited to the owner indicating his intent to maintain ownership
and seek additional funding to finish the project. IEDA stressed the necessity to complete the project within the
timeframe remaining for the disaster recovery grants. IEDA is currently working with HUD on a closeout plan for the
disaster recovery funds, and anticipates all projects completed and closed by the end of 2019. No decisions or
determinations were made at the meeting, and IEDA reiterated that it was necessary to discuss the situation with the
primary lender.

May 31, 2018 – Cedar Rapids Bank and Trust initiated a conference call with IEDA, representatives of First Security,
and both banks’ attorneys to discuss McQuillen Place. During this discussion, IEDA learned that Cedar Rapids Bank
and Trust had filed for foreclosure 2 ½ months previously. IEDA reiterated its intention to continue to work with the
owner, the city, Cerro Gordo County, the banks and other interested parties to move forward with efforts to complete
the project. IEDA described successful efforts in a similar situation to find another developer to complete the project
and offered to provide the same assistance to Mr. Thomson and the banks

While unrelated to the foreclosure action, there may still be a dispute between Mr. Thomson and IEDA regarding a
state program, the Housing Enterprise Zone Program (HEZ). The Legislature rescinded statutory authority for the
HEZ program in 2014. Before the repeal, IEDA notified Mr. Thomson that IEDA intended to make an award to him
under the HEZ program for the McQuillan Place project. However, an award is not final until a contract has been
executed, and Mr. Thomson did not execute the contract that IEDA sent to him. Furthermore, under Iowa Code,a
developer was not eligible for the program unless the project was completed within two years from the time the
developer commenced construction. As set out in documentation provided to IEDA by Mr. Thomson, construction
was commenced in 2014. Therefore, Mr. Thomson is not eligible for HEZ funding because construction has not been
completed some four years after it was commenced. Mr. Thomson has stated that he intends to file suit against IEDA
in connection with the HEZ notice of intent to award.

IEDA is committed to the fair, open and successful expenditure of federal Disaster Recovery Funding. These funds
are dedicated to the production of new affordable housing units and IEDA is committed to the successful completion
of this project and the lease-up to income qualified tenants. As of this date, the project has drawn down $2,837,100,
leaving $102,900 in undrawn funds. IEDA is amenable to amending the 2 nd position mortgage to enable Cerro Gordo
County to assign the mortgage to the City of Charles City to localize the contract. If all parties agree, this change would
then allow IEDA to close the Cerro Gordo contract and enter a new contract with the City of Charles City to provide
remaining undrawn funds and possibly provide additional qualified funds to complete the project. All of this is, of
course, contingent on keeping the 2nd position mortgage and Restrictions Agreement in place with any transferee.

The failure to comply with the successful completion of the project and the associated Restrictions Agreement, would
constitute default by Cerro Gordo County. In accordance with Article 9 of Contract 08-DRH-202, IEDA would issue
a written Notice of Default to the County providing for a 15-day opportunity to cure, provided that cure is possible
and feasible. If the County is unable to provide a remedy, HUD regulations provide for repayment of the full amount
of the funds disbursed for this project.


                                                                                                                Page 2 of 2
          Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 171 of 175
                                                                                                                        171
Case 19-00507               Doc 146         Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                                            Document      Page 81 of 84

From:                  Charles L. Smith
To:                    Larry Eide; Rita Grimm; Ann Schmid; Steven Diers
Cc:                    Cathy Templeton
Subject:               FW: Cornice & Rose Equipment and Tools at McQuillen Place
Date:                  Friday, February 28, 2020 11:11:43 AM
Attachments:           MP C&R 12Feb2020 Inventory List.pdf



From: Charles L. Smith
Sent: Friday, February 28, 2020 11:08 AM
To: James Gray
Cc: Cathy Templeton
Subject: RE: Cornice & Rose Equipment and Tools at McQuillen Place
James,
While you may have a claim to the tools/equipment, the building materials, appliances, lumber and
other personal property belongs to the bankruptcy estate. If you have documentation to support
your claim to these items, please provide it to me immediately.
Thank you.
Chuck
From: James Gray <james.gray@corniceandrose.com>
Sent: Thursday, February 27, 2020 4:25 PM
To: Charles L. Smith <csmith@telpnerlaw.com>
Cc: Charles Thomson <cthomson@doall.com>; Donald Molstad <mlawfirm@yahoo.com>
Subject: Re: Cornice & Rose Equipment and Tools at McQuillen Place
Dear Mr. Smith,
Good afternoon.
Please find attached an annotated list dated 12 February 2020, of the Cornice & Rose equipment
and tools at McQuillen Place.
Thank you,
James
James A. Gray
Managing Director
Cornice & Rose International, LLC
804 Roberts Road
Barrington, IL 60010
Tel (847) 487-9487
Mobile (847) 525-2323
james.gray@corniceandrose.com
CorniceandRose.com

        On Feb 13, 2020, at 2:19 PM, James Gray <james.gray@corniceandrose.com> wrote:
        Dear Mr. Smith,
        Good afternoon.
        Please find attached a letter addressing the Cornice & Rose equipment and tools at
        McQuillen Place.
        Thank you,
        James
        James A. Gray
        Managing Director
        Cornice & Rose International, LLC
        804 Roberts Road



 Case 6:20-cv-02041-CJW-KEM (;+,%,7++
                             Document 12-5 Filed 07/07/20 Page 172 of 175
                                                                                                    172
Case 19-00507        Doc 146        Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                                    Document      Page 82 of 84

    Barrington, IL 60010
    Tel (847) 487-9487
    Mobile (847) 525-2323
    james.gray@corniceandrose.com
    CorniceandRose.com




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 173 of 175
                                                                                           173
Case 19-00507   Doc 146   Filed 04/06/20 Entered 04/06/20 16:06:05   Desc Main
                          Document      Page 83 of 84




Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 174 of 175
                                                                                 174
    Case 19-00507      Doc 146      Filed 04/06/20 Entered 04/06/20 16:06:05               Desc Main
                                   Document      Page 84 of 84




                                                        

                                      M F R Q OH \#] D U O H \O D Z F R P 
                                                        

                                               0DUFK

9,$(0$,/21/<
HPDLO#WHOSQHUODZFRP

&KDUOHV/6PLWK
7HOSQHU3HWHUVRQ/DZ)LUP//3
0DLQ3ODFH
6XLWH
&RXQFLO%OXIIV,RZD

       5H 0F4XLOOHQ3ODFH&RPSDQ\//&%DQNUXSWF\1R&RUQLFH 5RVH
                ,QWHUQDWLRQDO//& 

'HDU0U6PLWK

,DPZULWLQJLQUHVSRQVHWR\RXUOHWWHURI0DUFKUHJDUGLQJWKHDERYHUHIHUHQFHGPDWWHU

7RFODULI\86&LQGLFDWHVWKDWFRS\ULJKWSURWHFWLRQVH[LVWLQRULJLQDOZRUNVIL[HGLQDQ\
WDQJLEOH PHGLXP IURP ZKLFK WKH\ FDQ EH SHUFHLYHG UHSURGXFHG RU RWKHUZLVH FRPPXQLFDWHG
6HFWLRQ  VSHFLILHV WKDW ZRUNV LQFOXGH SLFWRULDO JUDSKLF DQG VFXOSWXUDO ZRUNV DV ZHOO DV
DUFKLWHFWXUDOZRUNV3XUVXDQWWR86&DQDUFKLWHFWXUDOZRUNVLVGHILQHGDV

        >7@KHGHVLJQRIDEXLOGLQJDVHPERGLHGLQDQ\WDQJLEOHPHGLXPRIH[SUHVVLRQLQFOXGLQJ
        DEXLOGLQJDUFKLWHFWXUDOSODQVRUGUDZLQJV7KHZRUNLQFOXGHVWKHRYHUDOOIRUPDVZHOO
        DVWKHDUUDQJHPHQWDQGFRPSRVLWLRQRIVSDFHVDQGHOHPHQWVLQWKHGHVLJQEXWGRHV
        QRWLQFOXGHLQGLYLGXDOVWDQGDUGIHDWXUHV

,Q OLJKW RI WKH DERYH DQ\ RULJLQDO ZRUNV OLFHQVHG WR 0F4XLOOHQ 3ODFH WKDW FRQIRUP WR WKHVH
GHILQLWLRQVDUHSURWHFWHGE\&RUQLFH 5RVH¶VFRS\ULJKW1RWHWKDW0F4XLOOHQ3ODFH¶VOLFHQVHKDV
EHHQUHYRNHGDQGWUDQVIHURUDVVLJQPHQWRI0F4XLOOHQ3ODFH¶VULJKWVLQWKHFRS\ULJKWZRUNVLV
SURKLELWHGE\WKHDJUHHPHQWEHWZHHQWKHSDUWLHV3ULRUWRPDNLQJWKHVDOHRI0F4XLOOHQ3ODFH¶V
DVVHWVFRQVHQWDQGFOHDUDQFHIURP&RUQLFH 5RVHLVDGYLVHG

3OHDVHQRWHWKDWWKLVOHWWHULVVHQWDVDSURIHVVLRQDOFRXUWHV\DQG,ZLOOQRWEHDEOHWRDGGUHVVWKLV
PDWWHUIXUWKHU

                                             %HVW5HJDUGV

                                                                      
                                                      
                                             -RVKXD-&RQOH\

--&





                                                  

    Case 6:20-cv-02041-CJW-KEM Document 12-5 Filed 07/07/20 Page 175 of 175
                                                                                                              175
